Exhibit 10.37




______________________________________________________________________________
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF

SPRINGCASTLE ACQUISITION LLC


(a Delaware limited liability company)




March 31, 2016
______________________________________________________________________________







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS
1

ARTICLE 2 THE COMPANY AND ITS BUSINESS
11

2.1
Formation    11

2.2
Purposes; Formation of Trust and Purchaser Entity    11

2.3
Principal Office    12

2.4
Registered Office and Registered Agent    12

2.5
Qualification    12

2.6
Term    12

ARTICLE 3 MANAGING MEMBER, MEMBERS AND OFFICERS
12

3.1
Management and Control    12

3.2
Member Consent Rights    13

3.3
Members Schedule    15

3.4
Other Business    15

3.5
Servicing Agreement Matters    15

3.6
Reserved    16

3.7
Officers    16

3.8
Representations, Warranties and Covenants    16

3.9
Confidentiality    18

3.10
No Certificated Interests    19

ARTICLE 4 LIABILITY AND INDEMNIFICATION
19

4.1
Limited Liability of Members    19

4.2
Exculpation, Indemnification and Advances    19

4.3
Indemnification of the Company    22

4.4
Corporate Opportunities    22

ARTICLE 5 BOOKS AND RECORDS; REPORTING REQUIREMENTS; MEMBER MEETINGS
23

5.1
Books of Account; Independent Auditors    23

5.2
Information and Audit Rights    23

5.3
Reporting Requirements    23

5.4
Financial Statements    23

5.5
Actions Without a Meeting and Telephonic Meetings    24

ARTICLE 6 CAPITAL CONTRIBUTIONS
24

6.1
Members’ Capital Contributions    24



i

--------------------------------------------------------------------------------





6.2
No Liability for Capital Contributions    26

ARTICLE 7 CAPITAL ACCOUNTS; ALLOCATION AND DETERMINATION OF NET PROFITS AND NET
LOSS
26

7.1
Capital Accounts    26

7.2
Allocation of Net Profits and Net Loss    26

7.3
No Interest on Capital Accounts    27

7.4
Allocation of Income and Loss for Tax Purposes    27

7.5
Determination by the Tax Matters Partner    27

7.6
Tax Considerations    27

7.7
Transfer of Interests    29

7.8
No Withdrawal    29

ARTICLE 8 DISTRIBUTIONS
29

8.1
Distributions    29

8.2
Form of Distributions    29

8.3
Withholding    29

ARTICLE 9 TRANSFER OF COMPANY INTERESTS; ADMISSION OF NEW MEMBERS
30

9.1
Transfer of Company Interest    30

9.2
Reserved    32

9.3
Tag-Along Rights    32

9.4
Dissolution or Bankruptcy of a Member    33

9.5
Additional Members    34

ARTICLE 10 DISSOLUTION; LIQUIDATION
34

10.1
Dissolution    34

10.2
Liquidation    34

ARTICLE 11 CERTAIN TAX MATTERS
35

11.1
Company Tax Returns    35

11.2
Designation of Tax Matters Partner    35

11.3
Material Tax Election and Tax Decisions    35

11.4
Partnership Classification    36

ARTICLE 12 MISCELLANEOUS
36

12.1
Compliance with Applicable Laws and Rules    36

12.2
Effect of Certain Provisions of the Company Law    36

12.3
Further Assurances    36

12.4
Notices    36

12.5
Amendments    37



ii

--------------------------------------------------------------------------------





12.6
Severability    37

12.7
Headings and Captions    37

12.8
Variation of Pronouns    37

12.9
Counterparts    37

12.10
GOVERNING LAW    37

12.11
Entire Agreement; No Third Party Beneficiaries    37

12.12
Waivers    37

12.13
Legal Counsel Relationship    37

12.14
Equitable Relief    38

12.15
Expenses    38

12.16
Waiver of Action for Partition    38

12.17
Successors and Assigns    38

12.18
Certain Portfolio Company Matters    38









iii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF

SPRINGCASTLE ACQUISITION LLC
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF SPRINGCASTLE
ACQUISITION LLC (the “Company”) dated as of March 31, 2016, by NRZ (as defined
below), BTO Willow Holdings, L.P., a Delaware limited partnership (“Willow I”),
BTO Willow Holdings II, L.P., a Delaware limited partnership (“Willow II”), and
Blackstone Family Tactical Opportunities Investment Partnership – NQ - ESC L.P.,
a Delaware limited partnership (“BFTOIP”, and together with Willow I and Willow
II, “Blackstone”, and Blackstone together with NRZ, the “Members”).
PRELIMINARY STATEMENTS
The Company was formed as a limited liability company pursuant to a Certificate
of Formation filed with the Secretary of State of the State of Delaware on
February 28, 2013 (the “Certificate of Formation”) under the provisions of the
Company Law (as defined below).
The Members desire to amend the Amended and Restated Limited Liability Company
Agreement of the Company dated as of April 1, 2013, as amended by Amendment No.
1 thereto, dated as of October 3, 2014 (collectively the “Amended Operating
Agreement”) (i) to reflect the removal of Springleaf Acquisition Corporation as
a Member of the Company, (ii) to reflect the admission of Willow II and BFTOIP
as a Member of the Company, (iii) to remove Springleaf Acquisition Corporation
as the Managing Member of the Company, (iv) to provide the terms and conditions
for management of the Company and (v) to set forth the respective rights and
obligations of the Members of the Company.
This Agreement is the operating agreement of the Company and amends, restates
and replaces in its entirety the Amended Operating Agreement. The Members, by
execution of this Agreement, hereby continue a limited liability company formed
pursuant to and in accordance with the Company Law, and hereby agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Additional Interests” means equity interests in the Company issued after the
Loan Purchase Closing.
“Additional Member” has the meaning specified in Section 9.5.
“Affiliate” means, with respect to any Member, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control


1

--------------------------------------------------------------------------------





with, such Member. The term “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of capital stock, by contract or
otherwise; provided that, for purposes of this Agreement, Springleaf Financial
Services and its subsidiaries shall be deemed not to be Affiliates of NRZ. For
the avoidance of doubt, no Company Sister Entity shall be deemed an Affiliate of
Blackstone unless and until Blackstone becomes a managing member of such entity
or its direct or indirect parent.
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as originally executed and as amended from time to time, as the
context requires. Words such as “herein,” “hereinafter,” “hereof,” “hereto,”
“hereby” and “hereunder,” when used with reference to this Agreement, refer to
this Agreement as a whole, unless the context otherwise requires.
“Amended Operating Agreement” has the meaning specified in the Preliminary
Statements of this Agreement.
“Blackstone” has the meaning specified in the preamble of this Agreement.
“Blackstone Aggregate ROI Achievement Date” means the date on which
Distributions made from and after March 31, 2016 to Willow II and BFTOIP and
their successors and assigns pursuant to (i) the Second Amended and Restated
Limited Liability Company Agreement of SpringCastle America, LLC, dated as of
March 31, 2016 (as may be amended from time to time), (ii) the Second Amended
and Restated Limited Liability Company Agreement of SpringCastle Credit, LLC,
dated as of March 31, 2016 (as may be amended from time to time) and (iii) the
Second Amended and Restated Limited Liability Company Agreement of SpringCastle
Finance, LLC, dated as of March 31, 2016 (as may be amended from time to time),
in each case in respect of the limited liability company interests in
SpringCastle America, LLC, SpringCastle Credit, LLC and SpringCastle Finance,
LLC, acquired by Willow II and BFTOIP on March 31, 2016, in the aggregate, equal
or exceed $55,812,500.
“BFTOIP” has the meaning specified in the preamble of this Agreement.
“Book Basis” means, with respect to any asset, its Tax Basis, except as follows:
(i) the initial Book Basis of any asset contributed by a Member shall be the
fair market value of such asset, as determined by the Tax Matters Partner (as
defined below) in consultation with the Managing Member; (ii) the Book Basis of
all assets shall be adjusted to equal their fair market values, as determined by
the Tax Matters Partner in consultation with the Managing Member, in connection
with (A) a contribution of money or other property to the Company by a new or
existing Member as consideration for an Interest in the Company, (B) a
liquidation of the Company, or (C) a distribution of money or other property by
the Company to a withdrawing or continuing Member as consideration for an
Interest in the Company; provided that an adjustment described in clauses (A) or
(C) of this paragraph shall be made only if the Tax Matters Partner in
consultation with the Managing Member determines that such an adjustment is
necessary to reflect the relative economic interests of the Members in the
Company; (iii) the Book Basis of any asset distributed by the Company shall be
its fair market value on the date of distribution, as


2

--------------------------------------------------------------------------------





determined by the Tax Matters Partner in consultation with the Managing Member;
and (iv) if the Book Basis of any asset is determined under clause (i) or (ii)
it shall thereafter be adjusted to take into account any Book Depreciation with
respect to such asset for purposes of Net Profits or Net Loss.
“Book Depreciation” means the amount of any depreciation or other cost recovery
deduction with respect to any asset.
“Bound Parties” has the meaning specified in Section 3.9(a).
“Capital Account” means the Capital Account maintained for each Member pursuant
to Section 7.1.
“Capital Contribution” means, for any Member, such Member’s Initial Capital
Contribution plus any additional capital contribution made by such Member in
accordance with this Agreement.
“Certificate of Formation” has the meaning specified in the Preliminary
Statements of this Agreement.
“Closing Cash Consideration” has the meaning specified in the Purchase
Agreement.
“Co-Borrower Agreement” means the Co-Borrower Agreement dated as of October 3,
2014, by and among the Purchaser Entities, the Purchaser SPVs and SFI, as may be
amended, modified, replaced or substituted from time to time following the date
thereof. 
“Code” means the Internal Revenue Code of 1986, as the same may from time to
time be amended, or any successor Federal income tax statute, including all
effective date and transition rules (whether or not codified).
“Company” has the meaning specified in the preamble of this Agreement.
“Company Budget” has the meaning specified in Section 3.1(d).
“Company Law” means the Delaware Limited Liability Company Act (6 Del.C.
§18-101, et seq.), as in effect from time to time.
“Company Minimum Gain” has the meaning set forth in Section 1.704-2(d) of the
Treasury Regulations.
“Company Sister Entities” means the Purchaser Entities and their direct or
indirect subsidiaries (including the Purchaser Entity Trusts, the Purchaser SPVs
and the Purchaser SPV Trusts).
“Company Trust” means the Delaware common law trust to be formed prior to Loan
Purchase Closing to acquire certain of the Purchased Assets from the sellers
under the Purchase


3

--------------------------------------------------------------------------------





Agreement, for which the Company shall own 100% of the beneficial interests, as
directed by the Managing Member.
“Confidential Information” has the meaning specified in Section 3.9(a).
“Contribution Determination Date” has the meaning specified in Section 6.1(b).
“Corporate Opportunity” has the meaning specified in Section 4.4.
“Covered Person” means any Member (including the Managing Member), officer or
employee of the Company, and any Person directly or indirectly controlling a
Member or any officer, director, manager or employee of any such Person.
“Credit Line Advances” means any funding of a request for an advance on a Loan
that has a status of “open to buy.”
“CTC” has the meaning specified in Section 2.4.
“Debt Financing” means (i) all Indebtedness of the Company incurred in
connection with the acquisition of Purchased Assets under the Purchase Agreement
and (ii) all Indebtedness of the Company incurred in connection with any Debt
Refinancing, in each case as such Indebtedness may be amended, modified,
replaced or substituted from time to time following the date thereof in
accordance with the terms and conditions set forth in this Agreement.
“Debt Financing Fees and Expenses” means all amounts required to be paid in
connection with the Debt Financing.
“Debt Refinancing” means all Indebtedness of the Company incurred in connection
with the refinancing of the Debt Financing pursuant to the Transaction Documents
(as defined in the Indenture).
“Distribution” has the meaning specified in Section 8.1(a).
“Equity Commitment Amount” means an amount equal to the sum of (i) the Closing
Cash Consideration minus the proceeds of the Debt Financing, (ii) any amount
required to be paid by the Company in respect of any Post-Closing Adjustment,
(iii) the Debt Financing Fees and Expenses and (iv) the Transaction Fees and
Expenses.
“ERISA” has the meaning set forth in Section 3.8(p).
“Estimated Aggregate Loan UPB Purchase Price” has the meaning specified in the
Purchase Agreement.
“Exercise Period” has the meaning specified in Section 9.1(a).
“Fees and Expenses” means the Debt Financing Fees and Expenses, the Ongoing Fees
and Expenses and the Transaction Fees and Expenses.


4

--------------------------------------------------------------------------------





“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year.
“Flow-Through Entity” means, for Federal income tax purposes, a partnership,
limited liability company, grantor trust or S corporation (as such term is
defined in the Code).
“Holdback Amount” has the meaning specified in Section 9.2(d).
“Indebtedness” with respect to any Person means, without duplication, (a) all
obligations of such Person for borrowed money (whether secured or unsecured) or
with respect to deposits or advances of any kind, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(excluding current accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable), (f) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others, (h)
all capital lease obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
performance bonds and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all
obligations of such Person in respect of hedging arrangements.
“Indemnified Party” has the meaning specified in Section 4.3.
“Indemnifying Parties” has the meaning specified in Section 4.3.
“Indemnification and Contribution Agreement” means that certain Indemnification
and Contribution Agreement dated as of September 18, 2014 among the Purchaser
SPVs, SFI, New Residential Investment Corp., Willow I, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Barclays
Capital Inc. and Natixis Securities Americas LLC to be executed and delivered in
accordance with the Debt Refinancing, as may be amended, modified, replaced or
substituted from time to time following the date thereof.
“Indenture” means the Indenture, dated as of October 3, 2014, among the
Purchaser SPVs, as Co-Issuers, Wilmington Trust, National Association, as Loan
Trustee of each Purchaser SPV Trust, the Indenture Trustee, Wells Fargo Bank,
National Association, as Paying Agent and Note Registrar, and SFI, as may be
amended, modified, replaced or substituted from time to time following the date
thereof.
“Indenture Trustee” means U.S. Bank National Association, in its capacity as
Indenture Trustee under the Indenture, or any successor thereto in such
capacity.
“Initial Capital Contribution” means, with respect to any Member, the product of
(x) a fraction, the numerator of which shall be the portion of the Estimated
Aggregate Loan UPB


5

--------------------------------------------------------------------------------





Purchase Price for the Loans to be acquired by the Company Trust at the Loan
Purchase Closing, and the denominator of which shall be the entire Estimated
Aggregate Loan UPB Purchase Price at the Loan Purchase Closing, multiplied by
(y) the aggregate initial capital contribution of such Member.
“Interest” means, with respect to any Member, its ownership interest in the
Company as set forth opposite such Member’s name on Schedule I hereto.
“Interim Servicing Agreement” has the meaning set forth in the Purchase
Agreement.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.
“Loan Purchase Closing” means the “Closing” as defined in the Purchase
Agreement.
“Loans” means all PHL Loans and PUL Loans (as such terms are defined in the
Purchase Agreement) that the Company (or any Company Trust as designee of the
Company) acquires pursuant to the Purchase Agreement.
“Managing Member” means NRZ Consumer LLC, and its successors and assigns
appointed in accordance with the terms of this Agreement.
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Section 1.704-2(b)(4) of the Treasury Regulations.
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Section 1.704-2(i)(3) of the Treasury Regulations.
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Treasury Regulations.
“Members” has the meaning specified in the preamble of this Agreement.
“Membership Percentage” means, with respect to any Member, (i) as of the Loan
Purchase Closing, an amount equal to the fraction, expressed as a percentage,
the numerator of which is the Initial Capital Contribution of such Member and
the denominator of which is the Initial Capital Contributions of all Members;
and (ii) thereafter, an amount equal to the fraction, expressed as a percentage,
the numerator of which is the Capital Contributions of such Member and the
denominator of which is the Capital Contributions of all Members.
“Negotiation Period End-Date” has the meaning specified in Section 9.1(a).
“Net Cash Flow” means with respect to any fiscal period of the Company (i) the
sum of (x) all cash revenues of the Company and the Company Trust (determined on
a consolidated


6

--------------------------------------------------------------------------------





basis) during that period from all sources, and (y) any reductions in Reserves,
less (ii) the sum of (without duplication) (a) cash expenditures by the Company
and the Company Trust for operating fees and expenses (including fees and
expenses payable under the Interim Servicing Agreement, the Servicing Agreement
and the Non-Securitization Servicing Agreement), (b) payment of the then due
principal and interest, and any fees or other amounts then due, with respect to
Indebtedness of the Company and the Company Trust, (c) any additions to Reserves
and (d) any amounts used to fund Credit Line Advances.
“Net Profits” or “Net Loss” for any period means the net income or net loss of
the Company for Federal income tax purposes for such period, increased (without
duplication) by the amount, if any, of tax exempt income received or accrued by
the Company, reduced (without duplication) by the amount, if any, of all
expenditures of the Company described in Section 705(a)(2)(B) of the Code
(including expenditures treated as described therein under Section 1.704
1(b)(2)(iv)(i) of the Treasury Regulations), and adjusted with respect to items
relating to any asset the Book Basis of which differs from its Tax Basis as
described in the following sentence. For purposes of computing Net Profits or
Net Loss, (a) the amount of gain or loss with respect to the disposition of any
such asset shall be determined by the difference between the amount realized
with respect to such disposition and the asset’s Book Basis, (b) if the Book
Basis of any such asset is adjusted pursuant to clause (ii) of the definition of
Book Basis, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset and (c) the Book Depreciation with
respect to any such asset for any year shall be determined in accordance with
the methods used for Federal income tax purposes and shall equal the amount that
bears the same ratio to the Book Basis of such asset as the depreciation or
other cost recovery deduction computed for Federal income tax purposes bears to
the Tax Basis. To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704‑(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset for purposes of computing Net Profits or Net Losses. The amounts
of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 7.6 shall be determined by applying
rules analogous to those set forth above. Notwithstanding the foregoing, items
which are specially allocated pursuant to Section 7.6 shall not be taken into
account in computing Net Profits or Net Losses.
“Non-BTOA Persons” has the meaning specified in Section 12.18.
“Non-Participating Member” has the meaning specified in Section 6.1(c).
“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Treasury Regulations.
“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Treasury Regulations.


7

--------------------------------------------------------------------------------





“Non-Securitization Servicing Agreement” means that certain Servicing Agreement
dated as of March 31, 2016, by and among SpringCastle America, LLC, SpringCastle
America Funding, LLC, SpringCastle Credit, LLC, SpringCastle Credit Funding,
LLC, SpringCastle Finance, LLC, SpringCastle Finance Funding, LLC, Wilmington
Trust, National Association, not in its individual capacity but solely as loan
Trustee to each Co-Issuer, Springleaf Consumer Loan, Inc., Springleaf Home
Equity, Inc., Springleaf Mortgage Services, Inc.
“Non-Solicitation Obligations” has the meaning specified in Section 3.6(a).
“Non-Transferring Members” has the meaning specified in Section 9.1(a).
“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
September 18, 2014 among the the Purchaser Entities, the Purchaser SPVs, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,
Barclays Capital Inc. and Natixis Securities Americas LLC, to be executed and
delivered in accordance with the Debt Refinancing, as may be amended, modified,
replaced or substituted from time to time following the date thereof.
“NRZ” means NRZ Consumer LLC, a Delaware limited liability company.
“NRZ Aggregate ROI Achievement Date” means the date on which Distributions made
from and after March 31, 2016 (i) to NRZ SC America LLC and its successors and
assigns pursuant to the Second Amended and Restated Limited Liability Company
Agreement of SpringCastle America, LLC, dated as of March 31, 2016 (as may be
amended from time to time), (ii) to NRZ SC Credit Limited and its successors and
assigns pursuant to the Second Amended and Restated Limited Liability Company
Agreement of SpringCastle Credit, LLC, dated as of March 31, 2016 (as may be
amended from time to time) and (iii) to NRZ SC Finance I LLC, NRZ SC Finance II
LLC, NRZ SC Finance III LLC, NRZ SC Finance IV LLC and NRZ SC Finance V LLC and
their respective successors and assigns pursuant to the Second Amended and
Restated Limited Liability Company Agreement of SpringCastle Finance, LLC, dated
as of March 31, 2016 (as may be amended from time to time), in each case in
respect of the limited liability company interests in SpringCastle America, LLC,
SpringCastle Credit, LLC and SpringCastle Finance, LLC, as applicable, acquired
by them on March 31, 2016, in the aggregate, equal or exceed $55,812,500.
“Offered Interests” has the meaning specified in Section 9.1(a).
“Ongoing Fees and Expenses” means (i) out-of-pocket organizational and related
fees and expenses for maintaining the existence and necessary licenses of the
Company incurred in the ordinary course of business (for the avoidance of doubt,
not including fees and expenses for licenses of the Servicer); (ii) federal and
state taxes of the Company and the fees and out-of-pocket expenses payable to
third parties for preparing tax returns and reports of the Company; (iii) the
fees and out-of-pocket expenses payable to third parties related to financial
reporting requirements of the Company (including for reports required under this
Agreement); (iv) the fees and out-of-pocket expenses payable to third parties
related to accounting matters with respect to the Company (including for
maintaining the books and records as required under this Agreement); and (v)
other fees and out-of-pocket expenses payable to third parties (including


8

--------------------------------------------------------------------------------





outside lawyers, accountants and consultants) reasonably incurred in accordance
with Section 3.1.
“Participating Member” has the meaning specified in Section 6.1(c).
“Performance Support Agreement” means the Performance Support Agreement dated as
of October 3, 2014, by SFI in favor of the Indenture Trustee in respect of
certain obligations of the Purchaser SPVs, as may be amended, modified, replaced
or substituted from time to time following the date thereof.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, unincorporated association, trust or entity, or
any Federal, state, county or municipal government or any political subdivision
thereof.
“Portfolio” means all Loans the Company (or any Company Trust as designee of the
Company) acquires pursuant to the Purchase Agreement.
“Post-Closing Adjustment” means the post-closing adjustment to the Purchase
Price (as such term is defined in the Purchase Agreement) as set forth in
Section 3.03 of the Purchase Agreement.
“Price Floor” has the meaning specified in Section 9.1(a).
“Proposed Transferee” has the meaning specified in Section 9.1(a).
“Purchase Agreement” means the Purchase Agreement dated March 5, 2013, as
amended by the Amendment to Purchase Agreement dated March 29, 2013, among the
Company, HSBC Finance Corporation and the Sellers that are listed on Schedule
1.01(a) thereto.
“Purchased Assets” has the meaning specified in the Purchase Agreement.
“Purchase Price” has the meaning specified in the Purchase Agreement.
“Purchaser Entity” means each of SpringCastle America, LLC, a Delaware limited
liability company, SpringCastle Credit, LLC, a Delaware limited liability
company, and SpringCastle Finance, LLC, a Delaware limited liability company.
“Purchaser Entity LLC Agreement” has the meaning specified in Section 2.2(b).
“Purchaser Entity Trust” means each Delaware common law trust to be formed prior
to Loan Purchase Closing to acquire certain of the Purchased Assets from the
sellers under the Purchase Agreement, for which the related Purchaser Entity
shall own 100% of the beneficial interests, in each case as directed by the
managing member of each Purchaser Entity.
“Purchaser SPV” means each of SpringCastle America Funding, LLC, a Delaware
limited liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company.


9

--------------------------------------------------------------------------------





“Purchaser SPV Trust” means each Delaware common law trust to be formed prior to
the Loan Purchase Closing to acquire Purchased Assets from a Purchaser Entity
Trust, in each case as directed by the Managing Member.
“Qualified Securities” means marketable, registered equity securities of a
publicly traded entity having a market cap of not less than $1,000,000,000.
“Recipient” has the meaning specified in Section 3.9(a).
“Required Consent Action” has the meaning specified in Section 3.2(a).
“Required Seller” has the meaning specified in Section 9.2(a).
“Reserves” means cash reserves maintained by the Company and the Company Trust
(i) as required by any debt agreements to which the Company or the Company Trust
may be a party or (ii) as reasonably determined by the Managing Member to be
necessary for the funding of anticipated operating expenditures of the Company
and the Company Trust or to provide for contingent liabilities of the Company
and the Company Trust.
“Restricted Parties” has the meaning specified in Section 3.6(a).
“Sale Notice” has the meaning specified in Section 9.3(b).
“Securities Act” means the Securities Act of 1933, as amended.
“Servicer” means, collectively, SFI and all of its subsidiaries that provide
servicing pursuant to the Servicing Agreement.
“Servicing Agreement” means the Servicing Agreement, dated as of October 3,
2014, among the Purchaser SPVs, Wilmington Trust, National Association, as loan
trustee for each of the Purchaser SPVs and the Servicer, as may be amended,
modified, replaced or substituted from time to time following the date thereof.
“SFI” means Springleaf Finance, Inc.
“Shortfall Amount” has the meaning specified in Section 6.1(c).
“Sidley” has the meaning specified in Section 12.13.
“Successor Managing Member” has the meaning specified in Section 3.1(b).
“Tag-Along Notice” has the meaning specified in Section 9.3(b).
“Tag-Along Offeree” has the meaning specified in Section 9.3(a).
“Tag-Along Purchaser” has the meaning specified in Section 9.3(a).
“Tag-Along Right” has the meaning specified in Section 9.3(a).


10

--------------------------------------------------------------------------------





“Tag-Along Sale” has the meaning specified in Section 9.3(a).
“Tag-Along Seller” has the meaning specified in Section 9.3(a).
“Tagged Interest” has the meaning specified in Section 9.3(a).
“Tax Basis” means, with respect to any asset, its adjusted basis for Federal
income tax purposes.
“Transaction Fees and Expenses” means the fees and expenses of the transactions
contemplated by the Purchase Agreement, all of which have been paid in full.
“Transactions” has the meaning specified in Section 12.13.
“Transfer” has the meaning specified in Section 9.1(a).
“Transferred Interest” has the meaning specified in Section 9.1(a).
“Transferring Member” has the meaning specified in Section 9.1(a).
“Treasury Regulations” means the regulations as adopted by the Treasury
Department and Internal Revenue Service under the Code, as in effect from time
to time.
“Willow I” has the meaning specified in the preamble of this Agreement.
“Willow II” has the meaning specified in the preamble of this Agreement.
“WTNA” has the meaning specified in Section 6.1(b).
ARTICLE 2    
THE COMPANY AND ITS BUSINESS
2.1    Formation. The Company has been formed pursuant to the Certificate of
Formation and this Agreement. The name of the Company is “SpringCastle
Acquisition LLC.”
2.2    Purposes; Formation of Trust and Purchaser Entity.
(a)    The Company has been organized (i) to enter into the Purchase Agreement
and to acquire, through the Purchaser Entity Trusts, the Purchased Assets
pursuant to the Purchase Agreement, (ii) to pay the Purchase Price allocable to
the Loans acquired by the Purchaser Entity Trusts and to pay the other allocable
amounts contemplated in the definition of the Equity Commitment Amount, and
(iii) to engage in any lawful act or activity for which limited liability
companies may be organized under the Company Law and to engage in any and all
activities necessary or incidental thereto.
(b)    As directed by the Managing Member prior to the Loan Purchase Closing,
the Company assigned to the Purchaser Entity Trusts the right to acquire certain
of the Purchased Assets pursuant to the Purchase Agreement.


11

--------------------------------------------------------------------------------





(c)    With respect to each Purchaser Entity Trust, the Managing Member (i) has
caused a related Purchaser Entity and such Purchased Entity Trust to be formed,
provided that each Purchaser Entity shall be the sole beneficiary of the related
Purchaser Entity Trust, and (ii) has caused to be prepared an operating
agreement substantially similar to this Agreement (the “Purchaser Entity LLC
Agreement”). The initial capital contribution for each member under any
Purchaser Entity LLC Agreement shall equal the product of (x) a fraction, the
numerator of which shall be the portion of the Estimated Aggregate Loan UPB
Purchase Price for the loans to be acquired by the Purchaser Entity Trust of
such Purchaser Entity at the Loan Purchase Closing, and the denominator of which
shall be the entire Estimated Aggregate Loan UPB Purchase Price at Loan Purchase
Closing, multiplied by (y) the Aggregate Initial Capital Contribution of such
member as provided in Schedule I. Promptly following the delivery by the
Managing Member of any Purchaser Entity LLC Agreement, each Member shall execute
such Purchaser Entity LLC Agreement, or assign its right to execute as a member
to an Affiliate in accordance with Section 9.1(a). The managing member of each
Purchaser Entity shall cause a Purchaser SPV and a Purchaser SPV Trust to be
formed in connection with the Debt Financing. Each Purchaser SPV shall be
established as a bankruptcy-remote special purpose entity in accordance with the
requirements of the Debt Financing; provided, that each of Blackstone and NRZ
shall be entitled to review and consent to the form of operating agreement for
each Purchaser SPV and the trust documents for each Purchaser SPV Trust, such
consent not to be unreasonably withheld, delayed or conditioned.
2.3    Principal Office. The principal office of the Company shall be any place
of business selected from time to time by the Managing Member.
2.4    Registered Office and Registered Agent. The Company’s registered office
in the State of Delaware shall be c/o The Corporation Trust Company (“CTC”),
1209 Orange Street, County of New Castle, Wilmington, Delaware 19801. The
registered agent of the Company for service of process within the State of
Delaware shall be CTC. At any time, the Managing Member may designate another
registered agent and/or registered office.
2.5    Qualification. Prior to conducting any business in any jurisdiction, the
Managing Member shall cause the Company to comply with all requirements for the
qualification or licensing of the Company to conduct business as a limited
liability company in such jurisdiction as and to the extent required by the laws
and related rules and regulations of such jurisdiction.
2.6    Term. The term of the Company commenced on the date of the filing of the
Certificate of Formation in the office of the Secretary of State of the State of
Delaware, and the Company shall continue until dissolved, subject to Article 10
hereof, in accordance with the Company Law.
ARTICLE 3    
MANAGING MEMBER, MEMBERS AND OFFICERS
3.1    Management and Control.


12

--------------------------------------------------------------------------------





(d)    The business and affairs of the Company shall be managed by the Managing
Member, which shall have the exclusive power and authority, on behalf of the
Company, to take any action of any kind not inconsistent with the provisions of
this Agreement and to do anything and everything it deems necessary or
appropriate to carry on the business and purposes of the Company; provided, that
the Managing Member shall have the power and authority to delegate any such
matters to any Affiliate or third party or parties selected by the Managing
Member with reasonable care; provided further, that no delegation by the
Managing Member of any of its duties hereunder shall relieve the Managing Member
of any of its duties hereunder nor relieve the Managing Member of any liability
with respect to the performance of such duties (but only to the extent the
Managing Member would otherwise be liable hereunder). The Company shall
reimburse the Managing Member or its Affiliates for any (i) third party fees or
expenses payable by the Managing Member or its Affiliates to its independent
contractors providing services to the Company and (ii) allocated costs of
internal fees and expenses, including, without limitation, allocated salary and
overhead costs (which for the avoidance of doubt is subject to the cap set forth
in Section 3.2(a)(v)). Subject to Section 3.2 and Section 3.5, the Managing
Member shall have, and is hereby granted, full and complete power, authority and
discretion to take such action for and on behalf of the Company, and in its
name, as the Managing Member deems necessary or appropriate to carry out the
purposes for which the Company has been organized. The Managing Member shall be
reasonably available to the Members for the purpose of responding to reasonable
information requests of, and communicating with, such Members. The Managing
Member shall devote so much of its time to the affairs of the Company as in its
judgment the conduct of the Company shall reasonably require. Subject to Section
3.2(a), the Managing Member shall have the authority to cause the Company or the
Company Trust to incur any Indebtedness or issue any Additional Interests, and
the Managing Member shall not be required to offer any Member the right to
participate in any such issuance.
(e)    At any time upon 30 days’ prior written notice to the Company and the
Members, the Members holding an aggregate Membership Percentage greater than 70%
may remove the current Managing Member as Managing Member, subject to the
appointment of a successor to the Managing Member by the Members holding an
aggregate Membership percentage greater than least 70% (the “Successor Managing
Member”), which Successor Managing Member accepts and agrees to be bound as the
Managing Member hereunder. Notwithstanding the foregoing, for so long as a
subsidiary of New Residential Investment Corp. is the Managing Member, NRZ shall
have the right, upon prior written notice to the Company and the other Members
but without the consent or approval of such other Members, to replace the
Managing Member with another Member that is also a subsidiary of New Residential
Investment Corp., which successor Managing Member accepts and agrees to be bound
as the Managing Member hereunder, provided that no such replacement shall
relieve the Managing Member being replaced from any of its obligations and/or
liabilities hereunder.
(f)    On or before November 30 of each year, the Managing Member shall provide
Blackstone and NRZ with a budget setting forth an estimate of the expenses of
the Company to be incurred in the next fiscal year, including expenses of any
third party independent contractor and any allocated costs of internal fees and
expenses (the “Company


13

--------------------------------------------------------------------------------





Budget”); provided, however, that the estimated expenses for the remaining
fiscal year, 2016 shall be provided to Blackstone and NRZ within 90 days after
the date hereof. The Managing Member shall consult with Blackstone regarding the
Company Budget as reasonably requested by Blackstone.
3.2    Member Consent Rights.
(a)    Notwithstanding anything to the contrary in this Agreement, and subject
to Section 3.2(b), without the prior written consent of each of NRZ and
Blackstone, the Managing Member shall not, and shall cause the Company not to,
take any of the following actions (each, a “Required Consent Action”):
(i)    except as permitted under Section 2.2(b), any modification to the legal
structure of the Company, including any merger, consolidation or amalgamation,
or any modification to the capital structure of the Company, including the
issuance of any Additional Interests (except as provided in Section
3.2(a)(viii)), or the incurrence of any material Indebtedness by the Company;
provided, that the Company may incur Indebtedness (i) on such terms as are
approved by Blackstone and NRZ in connection with the Debt Financing, and (ii)
for any refinancing of such initial Indebtedness, provided that, with respect to
clause (ii) of this proviso, the Company has obtained the prior written consent
of NRZ and Blackstone;
(ii)    any conveyance, sale, lease or transfer of 25% or more of the market
value of the Loans then held by the Company in a single transaction or a series
of related transactions over any three (3) month period. For the avoidance of
doubt, any transaction occurring within three (3) months of any prior
transaction shall be deemed to be a related transaction;
(iii)    except as permitted under Section 2.2(b), any purchase or other
acquisition by the Company of any material assets (including any other loan
portfolio) or all or substantially all of the assets or any stock or shares of
any class of any Person or joint venture, or any recapitalization, joint venture
or other business combination transaction between the Company and any other
Person, or the consolidation or merger of the Company with or into any other
Person;
(iv)    dissolve or liquidate the Company, in whole or in part, make an
assignment for the benefit of any creditor, or file, consent to or otherwise
initiate on behalf of the Company petition in bankruptcy or for the appointment
of a custodian, receiver or any trustee;
(v)    any transaction, arrangement or relationship (or series of related
transactions, arrangements or relationships) between the Company and any Person
that is an Affiliate of any Member that involves an amount that exceeds or will
exceed $750,000 in any calendar year, individually or in the aggregate;
(vi)    any action that would cause the Company to be treated as other than a
partnership or a disregarded entity for federal income tax purposes, or taking
any action


14

--------------------------------------------------------------------------------





that would require the Company to register as an “investment company” (as
defined in the Investment Company Act of 1940);
(vii)    any call by the Company for Capital Contributions other than the
Initial Capital Contributions required under Section 6.1(a) and any Mandatory
Capital Contributions required under Section 6.1(b), except in the event that
there is an unforeseen liquidity or cash shortfall with respect to the Company;
in such event, the Managing Member will provide each Member the opportunity to
purchase, on a pro rata basis in accordance with such Member’s Membership
Percentage, such share of any Additional Interests to be issued to obtain the
funds necessary to deal with such unforeseen shortfall, and each participating
Member in such call for Capital Contributions shall have the opportunity to
purchase, on a pro rata basis in accordance with such Member’s then-current
Membership Percentage, Additional Interests made available to, but not purchased
by, a Member which does not fully participate in the call for Capital
Contributions (it being understood that the Membership Percentage of any
non-participating Member shall be subject to dilution resulting therefrom);
(viii)    any waiver, consent or amendment to any of the documents entered into
in connection with the Debt Financing or any termination of any such documents;
(ix)    any change to the distribution policy set forth in Article 8;
(x)    any change to the character of the business or purpose of the Company;
and
(xi)    any lending of money to, or guaranteeing the obligation or Indebtedness
of, any Person, except for Persons controlled by the Company.
(b)    The requirements set forth in Section 3.2(a) to obtain the affirmative
prior written consent of NRZ or Blackstone, as applicable, will not be required
if, at the time the Managing Member is required to solicit the affirmative prior
written consent of NRZ or Blackstone, NRZ or Blackstone (together with its
respective Affiliates), do not own an aggregate Membership Percentage equal to
or greater than 10%.
(c)    With respect to any Required Consent Action, the Managing Member shall
provide reasonable advance written notice to NRZ and Blackstone, together with
all material information relevant thereto, before soliciting the affirmative
prior written consent of NRZ and Blackstone with respect to such Required
Consent Action.
3.3    Members Schedule. Each Member is deemed admitted as a Member of the
Company upon its execution and delivery of this Agreement, subject to the making
of the Initial Capital Contribution of such Member in accordance with Section
6.1. The names, addresses and Membership Percentages of the Members are set
forth in Schedule I. The Managing Member shall cause Schedule I to be amended
from time to time to reflect receipt by the Company of any change of address of
any Member, any Capital Contribution (including the Initial Capital
Contribution) by any Member or any change in any Member’s contributed capital or
Membership Percentage (including as a result of the Initial Capital
Contributions), the issuance


15

--------------------------------------------------------------------------------





of any Additional Interests or the admission of any Additional Member, the
withdrawal or substitution of any Member, and the Transfer of any Member’s
Interest in the Company.
3.4    Other Business. Each of the Managing Member, each Member and their
respective Affiliates, and each manager, officer, director or employee of each
of the Managing Member, each Member and their respective Affiliates, may engage
in or possess an interest in other business ventures of every kind and
description, independently or with others, unless otherwise restricted by law or
pursuant to a separate written agreement entered into between the Company and
such Person.
3.5    Servicing Agreement Matters. Each Member shall notify the other Members
promptly upon (and, in any event, within five (5) business days of) its receipt
of written notice of the occurrence of any event or non-compliance not otherwise
cured during any grace period under the Servicing Agreement or the
Non-Securitization Servicing Agreement, as applicable, (i) as a result of which
the applicable servicer is not in compliance in all material respects with all
of its covenants and agreements contained in the Servicing Agreement or the
Non-Securitization Servicing Agreement, as applicable; or (ii) which constitutes
or, with the passage of time or notice, would constitute a default under the
Servicing Agreement or the Non-Securitization Servicing Agreement. Blackstone
and NRZ shall jointly make any decision with respect to the matters set forth in
this Section 3.5.
3.6    Reserved.
3.7    Officers. The Managing Member may, from time to time, appoint one or more
presidents, one or more vice presidents, a chief financial officer, a general
counsel, a treasurer, and/or a secretary and any other officers of the Company
as the Managing Member determines appropriate. Officers will only have the
authority and duties that are specified by the Managing Member. Any two or more
offices may be held by the same person. The officers of the Company shall hold
office at the pleasure of the Managing Member. Any officer of the Company may be
removed, either with or without cause, at any time by the Managing Member. No
officer of the Company shall be entitled to any ownership or other interests in
the Company or any other compensation by reason as serving as an officer.
3.8    Representations, Warranties and Covenants. Each Member hereby represents,
warrants and covenants to the Company and to each other Member that:
(a)    if that Member is a corporation, it is duly organized, validly existing,
and in good standing under the law of the state of its incorporation;
(b)    if that Member is a limited liability company, it is duly organized,
validly existing and (if applicable) in good standing under the law of the state
of its organization;
(c)    if that Member is a partnership, trust, or other entity, it is duly
formed, validly existing and (if applicable) in good standing under the law of
the state of its formation, and if required by law is duly qualified to do
business and (if applicable) in good standing in the jurisdiction of its
principal place of business (if not formed therein), and the representations and


16

--------------------------------------------------------------------------------





warranties in clauses (a)–(c), as applicable, are true and correct with respect
to each partner (other than limited partners), trustee, or other member thereof;
(d)    that Member has full corporate, limited liability company, partnership,
trust, or other applicable power and authority to execute and agree to this
Agreement and to perform its obligations hereunder and all necessary actions by
the board of directors, managing member, shareholders, managers, members,
partners, trustees, beneficiaries, or other Persons necessary for the due
authorization, execution, delivery, and performance of this Agreement by that
Member have been duly taken;
(e)    that Member has duly executed and delivered this Agreement;
(f)    that Member’s authorization, execution, delivery, and performance of this
Agreement does not conflict with (i) any law, rule or court order applicable to
that Member, (ii) that Member’s articles of incorporation, bylaws, certificate
of formation, partnership agreement, operating agreement or articles of
organization, if any, or (iii) any other agreement or arrangement to which that
Member is a party or by which it is bound;
(g)    that Member has the funds necessary to fulfill its obligation under this
Agreement, or on the Loan Purchase Closing such funds shall be available to it;
(h)    that Member is acquiring the Interest for that Member’s own account for
investment and not with a view to the resale, distribution or fractionalization
thereof, in violation of applicable Federal or state securities laws;
(i)    that Member has, alone or together with that Member’s purchaser
representative (if any), such knowledge and experience in financial matters that
that Member is capable of evaluating the relative risks and merits of this
investment;
(j)    that Member has adequate means of providing for that Member’s current
needs and personal contingencies and has no need for liquidity in this
investment;
(k)    all documents and records requested by that Member have been delivered or
made available and that Member’s investment decision is based upon that Member’s
own investigation and analysis and not the representations or inducements of any
other Member;
(l)    that Member understands that the Interests have not been, and may not be,
registered under the Securities Act in reliance upon applicable exemptions from
registration;
(m)    no brokerage or finder’s commissions or fees are payable in connection
with that Member entering into this Agreement and the transactions contemplated
herein;
(n)    that Member either (i) is not and will not become (or, if it is
disregarded as an entity separate from its owner within the meaning of section
301.7701-3(a) of the Treasury Regulations, its owner is not and will not
become), a Flow-Through Entity or, (ii) if it is or becomes a Flow-Through
Entity (or, if it is disregarded, and its owner is or becomes a Flow-Through
Entity), that (A) none of the direct or indirect beneficial owners of any of the
interests


17

--------------------------------------------------------------------------------





in such Flow-Through Entity has or will ever have more than 50% of the value of
its interest in such Flow-Through Entity attributable to the beneficial interest
of such Flow-Through Entity in such Member’s Interest, and (B) it is not and
will not be a principal purpose of the arrangement involving the Flow-Through
Entity to permit the Company or any other entity owned by the Company to satisfy
the 100-partner limitation of section 1.7704-1(h)(1)(ii) of the Treasury
Regulations necessary for the Company or such other entity not to be classified
as a publicly traded partnership under the Code;
(o)    that Member is not acquiring its Interest, and will not Transfer its
Interest, or cause any beneficial interest in its Interest to be marketed, in
each case on or through an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” each within the meaning of
section 7704(b) of the Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations;
(p)    that Member is not acquiring its Interest with the assets of (1) an
“employee benefit plan”, as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA, (2) a “plan,” as defined in Section 4975(e)(1) of the Internal Revenue
Code that is subject to Section 4975 of the Internal Revenue Code, (3) an entity
whose underlying assets include “plan assets” by reason of such employee benefit
plan’s or plan’s investment in the entity (within the meaning of Department of
Labor Regulation 29 C.F.R. 2510.3-101, as modified by section 3(42) of ERISA),
or (4) any governmental, church, non-U.S. or other plan that is subject to any
non-U.S., federal, state or local law that is substantially similar to Section
406 of ERISA or Section 4975 of the Internal Revenue Code;
(q)    that Member is an “accredited investor” within the meaning of Regulation
D promulgated under the Securities Act;
(r)    on the date of its initial Capital Contribution and on the date of each
of its additional Capital Contributions (if any) in the Company, that Member was
a “qualified purchaser” as defined in Section 2(a)(51) of the Investment Company
Act and the rules and regulations thereunder and applicable regulatory
interpretations thereof; and
(s)    that Member was not formed, capitalized, reformed, operated or
recapitalized solely for the purpose of investing, directly or indirectly, in
the Company, unless each owner or securityholder of such Member would be able to
make each of the representations set forth in Section 3.8(r) and this Section
3.8(s).
3.9    Confidentiality.
(a)    Each Member recognizes and acknowledges that such Member may receive
certain confidential and proprietary information and trade secrets of the
Company Sister Entities, including confidential information of the Company
Sister Entities regarding the Purchased Assets, the Servicing Agreement and
activities being undertaken by any Company Sister Entity, any of their agents or
the Servicer with respect to such Purchased Assets (the “Confidential
Information”). Unless otherwise provided herein or agreed to in writing by the


18

--------------------------------------------------------------------------------





Members, each Member (on behalf of itself and, to the extent that such Member
would be responsible for the acts of the following Persons under principles of
agency law, its directors, officers, shareholders, partners, employees, agents
and members in receipt of such Confidential Information (the “Bound Parties”))
agrees that such Member will not, during or after the term of this Agreement,
whether through an Affiliate or otherwise, use Confidential Information other
than for evaluating and monitoring its investment in the Company Sister
Entities, take commercial or proprietary advantage of or profit from any such
Confidential Information, or disclose Confidential Information to any Person for
any reason or purpose whatsoever, except (i) to authorized representatives and
employees of the Company Sister Entities and as otherwise may be proper in the
course of performing such Member’s obligations, or enforcing such Member’s
rights, under this Agreement; (ii) as part of such Member’s or its Affiliates’
normal reporting or review procedure, or in connection with such Member’s or its
Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such Member’s (or any of its Affiliates’) auditors, attorneys
or other agents; (iii) to any bona fide prospective purchaser of the equity or
assets of such Member or its Affiliates or the Interests held by such Member, or
prospective merger partner of such Member or its Affiliates, provided that such
purchaser or merger partner agrees to be bound by the provisions of this Section
3.9 (each recipient of Confidential Information pursuant to the foregoing
clauses (i), (ii) and (iii), a “Recipient”); or (iv) as is required to be
disclosed by order of a court of competent jurisdiction, administrative body or
governmental body, or by subpoena, summons or legal process, or by law, rule or
regulation, provided that the Member required to make such disclosure, to the
extent practicable and allowable by law or a requesting regulator, shall provide
to the Managing Member prompt notice of any such disclosure so that the Company
may seek, in the Company’s sole discretion, a protective order or other
appropriate remedy. For purposes of this Section 3.9, “Confidential Information”
shall not include any information: (w) relating to the tax treatment or tax
structure of the Company Sister Entities or any assets held by the Company
Sister Entities, (x) of which such Person (or its Affiliates) became aware prior
to its discussions with the Company Sister Entities, (y) of which such Person
(or its Affiliates) learns from sources other than the Company Sister Entities
(other than if such Person is aware of a breach of confidentiality obligations),
whether prior to or after such information is actually disclosed by the Company
Sister Entities, or (z) which is otherwise publicly available. Nothing in this
Section 3.9 shall in any way limit or otherwise modify any confidentiality
covenants entered into by any Member pursuant to any other agreement to which
such Member and the Company Sister Entities are parties. Each Member shall be
responsible for any breach of this Section 3.9 by any of its Bound Parties.
(b)    The Confidential Information of the Company and the Company Sister
Entities disclosed to the Members, the Bound Parties and the Recipients in
connection with this Agreement shall remain the property of the Company or such
Company Sister Entity and such disclosure shall not confer on the Members, the
Bound Parties or the Recipients any right over such Confidential Information
unless otherwise specified hereunder. Any such Confidential Information shall
not be used by the Members, the Bound Parties and the Recipients or disclosed by
the Members, the Bound Parties and the Recipients to other Persons, except as
set forth in Section 3.9(a) unless such Member, Bound Party or Recipient and the
Company enter into an agreement for such use of the Confidential Information, on
terms reasonably agreed to by the parties.


19

--------------------------------------------------------------------------------





3.10    No Certificated Interests. Interests shall not be certificated unless
otherwise determined by the Managing Member.

LIABILITY AND INDEMNIFICATION
3.11    Limited Liability of Members. The Members shall not have any liability
for the obligations or liabilities of the Company except to the extent expressly
provided in the Company Law or this Agreement.
3.12    Exculpation, Indemnification and Advances.
(a)    Subject to other applicable provisions of this Section 4.2 and Section
4.4, to the fullest extent permitted by applicable law, the Covered Persons
shall not be liable to the Company, the Company Trust or any direct or indirect
subsidiary of the Company, any Member or any holder of any equity interest in
any direct or indirect subsidiary of the Company for any acts or omissions by
any of the Covered Persons arising from the performance or non-performance of
their duties and obligations in connection with the Company, this Agreement or
any investment made by or on behalf of, or held by or on behalf of, the Company
or its Affiliates, including with respect to any acts or omissions made while
serving at the request of the Company as a Managing Member, officer, director,
member, partner, tax matters partner, fiduciary or trustee of another Person or
any employee benefit plan, except to the extent that the respective acts or
omissions of a Covered Person are finally determined by a court of competent
jurisdiction to constitute (i) fraud, willful misconduct or gross negligence or
(ii) in the case of the Managing Member, willful violations of the express
provisions of this Agreement. The Covered Persons shall be indemnified by the
Company, to the fullest extent permitted by law, against all expenses and
liabilities (including judgments, fines, penalties, interest, amounts paid in
settlement with the approval of the Company and reasonable counsel fees and
disbursements on a solicitor and client basis) arising from the performance or
non-performance of any of their duties or obligations in connection with their
service to the Company or this Agreement, or any investment made by or on behalf
of, or held by or on behalf of, the Company or its Affiliates, including in
connection with any civil, criminal, administrative, investigative or other
action, suit or proceeding to which any such Covered Person may hereafter be
made party by reason of being or having been a Covered Person except to the
extent that the respective acts or omissions of a Covered Person are finally
determined by a court of competent jurisdiction to constitute (i) fraud, willful
misconduct or gross negligence or (ii) in the case of the Managing Member,
willful violations of the express provisions of this Agreement. The
indemnification and other rights of any Covered Person under this Section 4.2
shall not apply with respect to services performed by or for any Member or its
Affiliate that is the counterparty to any agreement, including the Servicing
Agreement, entered into with any Company Sister Entity.
(b)    The provisions of this Agreement, to the extent they restrict the duties
and liabilities of a Covered Person otherwise existing at law or in equity are
agreed by each Member to modify such duties and liabilities of the Covered
Person to the extent permitted by law.


20

--------------------------------------------------------------------------------





(c)    Subject to Section 4.2(i), to the fullest extent permitted by law,
expenses (including reasonable attorneys’ fees) incurred by a Covered Person in
defending any civil, criminal, administrative or investigative action, suit or
proceeding with respect to which such Covered Person is entitled to
indemnification pursuant to this Section 4.2, shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
of a written undertaking by or on behalf of such Covered Person to repay such
amount if it shall ultimately be determined that such Covered Person is not
entitled to be indemnified by the Company as authorized in this Section 4.2.
(d)    The indemnification and advancement of expenses provided by or granted
pursuant to this Section 4.2 shall not be deemed exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under this Agreement, or any other agreement, consent of Members or
otherwise, and shall continue as to a Covered Person who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Covered Person unless otherwise provided in a written
agreement with such Covered Person or in the writing pursuant to which such
Covered Person is indemnified, it being the policy of the Company that
indemnification of the persons specified in Section 4.2(a) shall be made to the
fullest extent permitted by law, except as otherwise provided herein. The
provisions of this Section 4.2 shall not be deemed to preclude the
indemnification of any person who is not specified in Section 4.2(a) but whom
the Company has the power or obligation to indemnify under the provisions of the
Company Law.
(e)    Subject to Section 4.2(i), if this Section 4.2 or any portion of this
Section 4.2 shall be invalidated on any ground by a court of competent
jurisdiction the Company shall nevertheless indemnify each Covered Person as to
expenses (including reasonable attorneys’ fees), judgments, fines, and amounts
paid in settlement with respect to any action, suit, proceeding or
investigation, whether civil, criminal or administrative, including a grand jury
proceeding or action or suit brought by or in the right of the Company, to the
full extent permitted by any applicable portion of this Section 4.2 that shall
not have been invalidated.
(f)    Each of the Covered Persons may, in the performance of such Covered
Person’s duties, consult with legal counsel and accountants, and any act or
omission by such Covered Person on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of such legal counsel or accountants will be full justification for
any such act or omission, and such Covered Person will be fully protected for
such acts and omissions; provided that such legal counsel or accountants were
selected with reasonable care by or on behalf of the Company.
(g)    A Covered Person shall, in the performance of such Covered Person’s
duties, be fully protected in relying in good faith upon the records of the
Company and on such information, opinions, reports or statements presented to
the Company by any of the officers or employees of the Company or of any of its
Affiliates, or by any other person as to matters such Covered Person reasonably
believes are within such other person’s professional or expert competence.


21

--------------------------------------------------------------------------------





(h)    Any amendment, modification or repeal of this Section 4.2 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of any indemnitee under this Section 4.2 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted and provided such Person became an indemnitee hereunder
prior to such amendment, modification or repeal.
(i)    A Covered Person seeking indemnification under this Section 4.2 will give
prompt written notice to the Company of any third party claim that may give rise
to indemnification under this Section 4.2, provided that any failure or delay in
providing timely notice shall not affect the rights or obligations of the
Company except to the extent that, as a result of such failure, the Company
shall have been prejudiced by the Covered Person’s failure to give such notice,
in which case the Company shall be relieved from its obligations hereunder only
to the extent of such prejudice. If the Company elects to conduct the defense of
the third party claim, the Covered Person will cooperate with and make available
to the Company such assistance, personnel, witnesses and materials as the
Company may reasonably request. The Company may elect at any time to negotiate a
settlement or a compromise of such action or claim or to defend such action or
claim, in each case at its sole cost and expense and with its own counsel. If,
within thirty (30) days of receipt from a Covered Person of the notice referred
to above, the Company (i) advises the Covered Person in writing that it shall
not elect to defend, settle or otherwise compromise or pay such action or claim
or (ii) fails to make such an election in writing, the Covered Person may
(subject to the Company’s continuing right of election in the preceding
sentence), at such Covered Person’s option, defend, settle, compromise or pay
such action or claim; provided that any such settlement or compromise shall be
permitted hereunder only with the written consent of the Company and, to the
extent that the underlying claim involves the Managing Member, Blackstone and
NRZ, such consent not to be unreasonably withheld, conditioned or delayed. The
Company shall not settle any third party claim subject to indemnification under
this Section 4.2 against a Covered Person where the Covered Person is not
released from liability resulting from such third party claim without the
Covered Person’s consent.
(j)    Any payment required to be made by the Company pursuant to this Section
4.2 shall be paid using Net Cash Flow available on a monthly basis, or, to the
extent such Net Cash Flow is insufficient to pay the full amount of such
payment, by a Mandatory Capital Contribution.
3.13    Indemnification of the Company. A Member shall indemnify the Company and
each of the other Members, and their respective Affiliates, each officer,
director, employee and legal representative thereof, for any costs or damages
(including reasonable attorneys’ fees) incurred by such Person as a result of
any action by such Member in violation of this Agreement, including the failure
of a Member to make a Mandatory Capital Contribution. If any Member (or in the
case of the Indemnification and Contribution Agreement, its Affiliate) is sued
or held liable, solely in its capacity as a Member and investor in the Company
or with respect to the Indemnification and Contribution Agreement (the
“Indemnified Party”), and suffers damages in


22

--------------------------------------------------------------------------------





connection therewith for which the other Members are not similarly held liable,
then such other Members (the “Indemnifying Parties”) shall indemnify the
Indemnified Party for a portion of such damages on a pro rata basis in
accordance with the Indemnifying Parties’ respective Membership Percentages.
3.14    Corporate Opportunities. Notwithstanding anything in this Agreement or
under applicable principles of law to the contrary, (i) each Member and any of
its Affiliates may engage in or possess an interest in other business ventures,
transactions or activities that may be similar or dissimilar to the business of
the Company and the Company Sister Entities and its or their respective
Affiliates (each, a “Corporate Opportunity”), independently or with others,
whether currently existing or hereafter created, and the pursuit of any such
Corporate Opportunity shall not be deemed wrongful or improper or give rise to
any liability of the Member or its Affiliates to the Company, any Company Sister
Entities, any other Member or any of its or their respective Affiliates and (ii)
the Company, the Company Sister Entities, any other Member and its or their
respective Affiliates shall not have any right to participate in such other
Corporate Opportunity or to receive or share in any income or profits derived
therefrom; provided that the foregoing notwithstanding, nothing contained in
this Section 4.4 shall limit the confidentiality obligations under Section 3.9.
No Member or any of its Affiliates shall be obligated to present any Corporate
Opportunity to any other Member, the Company or the Company Sister Entities even
if such Corporate Opportunity is of a character that, if presented to such
Member, the Company or such Company Sister Entities, could be taken by such
Person.
ARTICLE 4    
BOOKS AND RECORDS; REPORTING REQUIREMENTS; MEMBER MEETINGS
4.1    Books of Account; Independent Auditors.
(d)    The Managing Member shall keep or cause to be kept full, true and
complete books of account and other records showing the assets, liabilities,
costs, expenditures and receipts of the Company and such other matters as the
Managing Member and the Company’s independent certified public accountant shall
deem advisable. The books of account and records of the Company shall be kept in
accordance with generally accepted accounting principles applicable to the
Company and as in effect from time to time, applied on a consistent basis.
(e)    The books of account and records of the Company shall be audited as of
the end of each Fiscal Year by a public accounting firm of national standing in
the United States selected by the Managing Member.
4.2    Information and Audit Rights. The books of account and records of the
Company shall be the property of the Company. The Managing Member shall permit
any authorized representatives designated by any Member to visit and inspect any
of the properties of the Company, including its books of account and records,
and to discuss its affairs, finances and accounts with the Company’s officers
(or, as applicable, the relevant officers the Managing Member), all at such
times as such Member may reasonably request. The Managing Member, on reasonable
advance written notice and in coordination with Blackstone and NRZ as to timing
and


23

--------------------------------------------------------------------------------





location, shall call in-person meetings of the Members on a quarterly basis to
discuss the status and performance of the Portfolio, to review the policies with
respect to charged-off Loans and other matters related to the Company. The
Managing Member shall ensure that appropriate representatives of the Servicer
are present at such meetings to discuss servicing and related matters. The
Managing Member shall distribute to the Members in advance of each such meeting
such written materials (including, without limitation, any relevant servicing
reports or other financial information not previously delivered to the Members
pursuant to Section 5.3) that are material (as reasonably determined by the
Managing Member) to the anticipated discussions.
4.3    Reporting Requirements. The Managing Member shall (a) on a monthly basis,
provide to the Members the information provided to the Company by the Servicer
under the Servicing Agreement and by the servicers under the Non-Securitization
Servicing Agreement as soon as available as soon as available, and (b) promptly
upon receipt thereof, provide to the Members a copy of each other report
submitted to the Company by independent public accountants or other Persons in
connection with any annual, interim, or special audit or other work completed by
them of the books of the Company.
4.4    Financial Statements. The Managing Member, at Company expense, shall
cause to be delivered to each Member (in each case, (a) prepared in accordance
with GAAP (subject to the absence of footnote disclosures and year-end audit
adjustments) and (b) accompanied by a certificate signed by a natural person
designated by the Managing Member stating that such financial report is, to the
best of its or her knowledge, true and accurate): (i) as soon as available, but
in any event within 120 days after the close of the Company’s Fiscal Year or
otherwise as promptly as practicable, audited consolidated financial statements
of the Company and the Company Trust on a combined basis with the Purchaser
Entities (which consolidate the Purchaser Entity Trusts) for the Fiscal Year
then ended (including a balance sheet and statements of income and cash flows),
together with each Member’s closing Capital Account in the Company as of the end
of such period and the manner of the calculation thereof, and (ii) as soon as
available, but in any event within 60 days after March 31, June 30 and September
30 of each Fiscal Year or otherwise as promptly as practicable, unaudited
consolidated financial statements of the Company and the Company Trust on a
combined basis with the Purchaser Entities (which consolidate the Purchaser
Entity Trusts) for the quarter then ended (including a balance sheet and
statements of income and cash flows), together with each Member’s closing
Capital Account in the Company as of the end of such period and the manner of
the calculation thereof. With reasonable promptness, the Company shall deliver
to each Member, as long as such Member or any of its Affiliates holds any
Interest in the Company, such further information with respect to the business,
affairs and financial condition of the Company or any other Company Related
Entity as from time to time may be reasonably requested by any Member. The
requesting Member shall pay the cost and expense of providing all such
information.
4.5    Actions Without a Meeting and Telephonic Meetings. All actions requiring
the consent of the Members provided for herein may be taken by written consent
without a meeting, or any meeting thereof may be called by the Managing Member
and held by means of a conference telephone that includes all Members that hold
a Membership Percentage equal to or in excess of 10%. Any action that may be
taken by the Members without a meeting shall be


24

--------------------------------------------------------------------------------





effective only if the written consent or consents are in writing, set forth the
action so taken, and are signed by all the Members that are entitled to consent
to such action.
ARTICLE 5    
CAPITAL CONTRIBUTIONS
5.1    Members’ Capital Contributions.
(a)    Initial Capital Contributions. Each original member of the Company
contributed its Initial Capital Contribution to the Company at the request of
the Managing Member. Each Member funded its Initial Capital Contribution
contemporaneous with the Loan Purchase Closing. The Managing Member has caused
the Initial Capital Contributions to be used to pay the Purchase Price allocable
to the Loans acquired by the Company Trust and to pay the other allocable
amounts contemplated in the definition of the Equity Commitment Amount. No later
than ten (10) days following the final determination of the Post-Closing
Adjustment in accordance with the Purchase Agreement, to the extent any portion
of the estimated equity portion of the Closing Cash Consideration has not been
used by the Company, the Managing Member shall distribute such portion to the
Members in proportion to their respective Membership Percentages.
The Managing Member shall promptly provide the Members with written notice of
any changes in its estimates pursuant to the proviso in the immediately prior
paragraph. The Managing Member shall also provide to the Members copies of all
calculations, adjustments and statements delivered or received pursuant to
Section 3.02 of the Purchase Agreement.
(b)    Mandatory Capital Contributions. No Member shall be required to make
additional Capital Contributions to the Company, except (i) as determined by the
unanimous consent of the Members, (ii) as determined by the Managing Member to
be necessary in order to pay any amount due and payable by the Company for the
Post-Closing Adjustment or to pay any Fees and Expenses, (iii) for costs
incurred by the Company if the Company is required to repurchase a Loan in
connection with a breach of any representation or warranty made in the Loan
Purchase Agreement, (iv) for payment of any indemnity obligations set forth in
the second sentence of Section 11(a) of the Purchase Agreement, dated as of
March [31], 2016, between SpringCastle Holdings, LLC, Springleaf Acquisition
Corporation, certain of the Members and certain other parties named therein, (v)
as necessary to fulfill the Company’s obligations under this Agreement to
indemnify the Covered Persons pursuant to Section 4.2 (subject to Section
4.2(j)), (vi) for payments required to be made by the Company under Section 10
of the Co-Borrower Agreement, or (vii) as necessary to fulfill of any payment
obligations of the Company under that certain Letter Agreement regarding
Post-Closing Obligations between Servicer and SpringCastle Companies, dated as
of [March 31], 2016, by and among the Company, SpringCastle America, LLC,
SpringCastle Credit, LLC and SFI (a “Mandatory Capital Contribution”). No Member
shall be required to make any Mandatory Capital Contribution for an Ongoing Fee
and Expense pursuant to clause (ii) above if Net Cash Flow is available for a
Distribution, either on the date the Managing Member becomes aware of the need
for such Mandatory Capital Contribution (the “Contribution Determination Date”)
or during the period ending on the earlier of either (x) the first Payment Date
(as such term is defined in the Servicing Agreement) after the Contribution


25

--------------------------------------------------------------------------------





Determination Date or (y) 30 days after the Contribution Determination Date, in
which event the Net Cash Flow will be used to fund such Ongoing Fee and Expense
that would otherwise constitute a Mandatory Capital Contribution. Any additional
Capital Contributions required to be made by the Members pursuant to this
Section 6.1(b) shall be made by the Members pro rata in proportion to their
respective Membership Percentages. If the Members by unanimous consent or the
Managing Member shall request a Mandatory Capital Contribution from the Members
in accordance with this Section 6.01(b), the Members shall receive written
notice of the anticipated funding date of such Mandatory Capital Contribution at
least thirty (30) days (or any such shorter period (x) as may be necessary to
enable the Company to fulfill its obligations with respect to which such
Mandatory Capital Contribution is required to be made or (y) as the Members may
agree) prior to such anticipated funding date, provided that the Managing Member
shall have the ability to call for a Mandatory Capital Contribution in advance
for reasonably estimated costs and expenses that are the subject of such
Mandatory Capital Contribution.
(c)    Dilution for Failure to Fund a Mandatory Capital Contribution. If at any
time or times any Member fails to make timely its pro rata share of Mandatory
Capital Contributions in accordance with Section 6.1(b), and such failure shall
continue beyond five (5) days after notice from the Managing Member with respect
to the failure to make a Mandatory Capital Contribution, and after the Managing
Member has made its own Capital Contribution, such Member shall be deemed to be
a “Non-Participating Member”; provided, that if the Managing Member has not made
its own Mandatory Capital Contribution and any other Member has made its
Mandatory Capital Contribution, then the Managing Member shall be deemed to be a
Non-Participating Member. In such event, in addition to any other remedies that
may be available at law or in equity, including pursuant to this Agreement, the
Members making their full Mandatory Capital Contribution (the “Participating
Members”) may, at their election, contribute to the Company, pro rata according
to their Membership Percentages, an amount equal to any or all of all or any
part of the amount which the Non-Participating Member failed to contribute to
the Company (the “Shortfall Amount”), in which case the amount so contributed
shall be deemed a Capital Contribution by the Participating Members as of the
date made. In the event that the Participating Members make a Capital
Contribution pursuant to this Section 6.1(c), the Membership Percentage of the
Non-Participating Member shall be reduced to an amount equal to the fraction,
expressed as a percentage, the numerator of which is the Capital Contributions
of such Member and the denominator of which is the sum of (i) the Capital
Contributions of all Members prior to the subject Mandatory Capital
Contribution, (ii) any such Mandatory Capital Contributions funded by the
Members (not including any Shortfall Amount funded by the Participating
Members), and (iii) the Shortfall Amount funded by the Participating Members.
(d)    The funding by the Participating Members of any Shortfall Amount shall
not be deemed to limit any indemnification claim for costs or damages (including
reasonable attorneys’ fees) payable by the Non-Participating Member in
accordance with Section 4.3, and the Members agree that the Participating
Members shall be entitled to reimbursement by the Non-Participating Member for
any Shortfall Amount funded by the Participating Members.


26

--------------------------------------------------------------------------------





5.2    No Liability for Capital Contributions. No Member shall be personally
liable to any other Member for the payment of any Capital Contribution of any
other Member.
ARTICLE 6    
CAPITAL ACCOUNTS; ALLOCATION AND DETERMINATION OF NET PROFITS AND NET LOSS
6.1    Capital Accounts. A capital account shall be established and maintained
for each Member on the books of the Company (each Member’s capital account being
hereinafter referred to as such Member’s “Capital Account”) and shall initially
equal (x) in the case of the Members on the date hereof, the amount set forth
opposite such Member’s name on Schedule I hereto, and (y) in the case of any
other Member, the total amount of capital contributed by such Member to the
Company upon admission to the Company, and throughout the term of the Company
shall be (i) increased by the amount of (A) Net Profits allocated to such Member
pursuant to Section 7.2 hereof, (B) any additional Capital Contributions
contributed by such Member, and (C) the amount of any Company liabilities
assumed by such Member or which are secured by any property distributed to such
Member and (ii) decreased by (A) the amount of Net Loss allocated to such Member
pursuant to Section 7.2 hereof, (B) the amount of distributions in cash and the
fair market value of distributions of property made to such Member, and (C) the
amount of any liabilities of such Member assumed by the Company or which are
secured by any property contributed by such Member to the Company. In
determining the amount of any liabilities for purposes of this Section 7.1 there
shall be taken into account Code Section 752(c) and any other applicable
provisions of the Code and Regulations.
6.2    Allocation of Net Profits and Net Loss. Subject to any special
allocations required by Sections 7.6 and 7.7, Net Profits or Net Loss shall be
allocated among the Members to be shared by them on a pro rata basis in
accordance with their Membership Percentages.
6.3    No Interest on Capital Accounts. Except as expressly set forth in this
Agreement, the Company shall not pay to any Member, and no Member shall be
entitled to receive, interest on the amount of its Capital Account.
6.4    Allocation of Income and Loss for Tax Purposes. Except as otherwise
provided in this Section 7.4, for Federal income tax purposes, all items of
income, gain, deduction or loss for any year shall be allocated in accordance
with the manner in which such items of income, gain, deduction or loss affected
the amounts which were either charged or credited to the Capital Accounts of the
Members for such year. To the extent that any items of income, gain, deduction
or loss are attributable to property for which the Tax Basis differs from its
Book Basis, such items shall be allocated among the Members for Federal income
tax purposes in accordance with section 704(c) of the Code so as to take account
of any such difference.
6.5    Determination by the Tax Matters Partner. All matters concerning the
allocation of Net Profits and Net Losses among the Members, including the tax
treatment thereof, and accounting procedures, not specifically and expressly
provided for by the terms of this Agreement shall be determined by the Tax
Matters Partner in consultation with the Managing Member. Notwithstanding the
foregoing, without the prior consent of a Member, no such


27

--------------------------------------------------------------------------------





allocation methodology shall be made that has a material adverse effect to such
Member if such effect on such Member, as compared to the effect of the
allocation methodology on other Members, is materially disproportionate,
assuming for these purposes that all such Members are similarly situated for
federal and state income (and all other) tax purposes; provided, however, that
no such consent shall be required in any circumstance in which the Tax Matters
Partner in consultation with the Managing Member determines that such tax
determination is required by law to be made. Any determination made pursuant to
this Section 7.5 shall be final and conclusive as to all of the Members.
6.6    Tax Considerations.
(c)    The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with section 1.704-1(b) of the Treasury
Regulations and shall be interpreted and applied in a manner consistent with
such regulation. The Tax Matters Partner in consultation with the Managing
Member shall be authorized to make appropriate amendments to the allocations of
items pursuant to Article 7 if necessary in order to comply with section 704 of
the Code or applicable Treasury Regulations thereunder; provided, that no such
change shall have an adverse effect upon the amount distributable to any Member
pursuant to this Agreement.
(d)    Qualified Income Offset. Notwithstanding any other provision set forth in
Section 7.2, no item of deduction or loss shall be allocated to a Member to the
extent the allocation would cause a negative balance in such Member’s Capital
Account (after taking into account the adjustments, allocations and
distributions described in sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the
Treasury Regulations) that exceeds the amount that such Member would be required
to reimburse the Company pursuant to this paragraph or under applicable law. In
the event some but not all of the Members would otherwise have such excess
Capital Account deficits as a consequence of such an allocation of loss or
deduction, the limitation set forth in this Section 7.6(b) shall be applied on a
Member by Member basis so as to allocate the maximum permissible deduction or
loss to each Member under section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations. In the event any loss or deduction shall be specially allocated to
a Member pursuant to the preceding sentence, an equal amount of income or gain
of the Company shall be specially allocated to such Member prior to any other
allocation pursuant to Section 7.2. This Section 7.6(b) is intended to
constitute a “qualified income offset” in accordance with section
1.704-1(b)(2)(ii)(d) of the Treasury Regulations, and shall be interpreted
consistently therewith.
(e)    Minimum Gain Chargeback. The Company shall allocate items of income and
gain among the Members at such times and in such amounts as necessary to satisfy
the minimum gain chargeback requirements of Treasury Regulations Sections
1.704-2(f) and 1.704-2(i)(4).
(f)    Member Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(i)(4) of the Treasury Regulations, notwithstanding any other provision
of Article 7, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during the applicable period, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Section
1.704-2(i)(5) of the Treasury Regulations, shall be


28

--------------------------------------------------------------------------------





specially allocated items of Company income and gain for such period (and if
necessary, subsequent periods) in an amount equal to such Member’s share of the
net decrease in Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Treasury Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Treasury Regulations. This
Section 7.6(d) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Treasury Regulations and shall be
interpreted consistently therewith.
(g)    Nonrecourse Deductions. Nonrecourse Deductions for any applicable period
shall be specially allocated among the Members in accordance with their
Membership Percentages, except to the extent that the Code and Treasury
Regulations require that such deductions be allocated in some other manner. Any
Member Nonrecourse Deductions for any applicable period shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i)(1).
(h)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations Section 1.704
1(b)(2)(iv)(m)(2) or 1.704 1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of such Member’s Interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their Interests in the Company in the event Treasury
Regulations Section 1.704 1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Treasury Regulations Section 1.704
1(b)(2)(iv)(m)(4) applies.
6.7    Transfer of Interests. If all or any part of a Member’s Interest in the
Company is transferred in accordance with this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it is related to
such transferred Interest; provided, however, that each item of income, gain,
loss, deduction or credit of the Company for such taxable year will be allocated
among the Members in accordance with any method permitted by Code Section 706(d)
and the Treasury Regulations thereunder in order to take into account the
Members’ varying interests in the Company during such taxable year.
6.8    No Withdrawal. No Member shall be entitled to withdraw any part of such
Member’s Capital Contributions or Capital Account or to receive any distribution
from the Company, except as expressly provided in this Agreement.
ARTICLE 7    
DISTRIBUTIONS
7.1    Distributions.


29

--------------------------------------------------------------------------------





(a)    Amounts and Timing. All Net Cash Flow will be distributed to the Members
pro rata, based on their respective Membership Percentages (“Distributions”).
The Managing Member shall cause the Company Trust to distribute cash to the
Company for purposes of the foregoing, as frequently as the Managing Member
shall reasonably determine (provided that the Managing Member shall cause
distributions to be made at least monthly, except, upon consultation with
Blackstone, where circumstances reasonably require that a monthly distribution
not be made), subject to adjustment for corrections (if any). The Reserves may
include expenses incurred as of the date hereof and reasonably foreseeable
expenses. The Reserves shall not include amounts for transactions unrelated to
the Portfolio unless otherwise agreed to by unanimous consent of the Members.
(b)    Limited Recourse. The Members shall look solely to the assets of the
Company for any distributions, whether liquidating distributions or otherwise.
If the assets of the Company remaining after the payment or discharge, or the
provision for payment or discharge, of the debts, obligations, and other
liabilities of the Company are insufficient to make any distributions, no Member
shall have any recourse against the separate assets of any other Member (except
as otherwise expressly provided in any other agreement to which a Member is a
party).
7.2    Form of Distributions. Any distribution made pursuant to this Agreement
may be made in cash or, with the unanimous consent of the Members, in kind. The
Managing Member shall use its best efforts to make distributions in kind on a
proportionate basis among those Members receiving distributions.
7.3    Withholding. The Tax Matters Partner in consultation with the Managing
Member shall withhold, or cause to be withheld, from distributions, payments, or
with respect to allocations, to the Members and shall pay over to any federal,
state, local or foreign government any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state, local or
foreign law and shall allocate any such amounts to the Member with respect to
which such amount was withheld.  The payment by the Company of any such amount
to a government shall be treated as a distribution to the Member with respect to
which such amount was withheld.  If the Tax Matters Partner in consultation with
the Managing Member determines that the Company lacks sufficient funds to make
distributions in an aggregate amount that would allow for any such withholding,
the Member for whom such withholding is to be made shall pay to the Company cash
or immediately available funds in the amount needed by the Company to satisfy
such withholding liability within ten (10) days after being so notified in
writing by the Company.  In the event that any Member fails to timely make any
such payment, such Member shall be in default and shall indemnify and hold the
Company and the other Members harmless for any costs, penalties, payments or
damages incurred by the Company or the other Members as a result of such failure
(including any taxes owed by the Company or such other Members as a result of
the receipt of such amounts).  The Company shall have the authority to apply any
distributions to which such defaulting Member would otherwise be entitled
towards the satisfaction of amounts owed to the Company or the other Members by
such defaulting Member pursuant to this Section 8.3. Payments made by any Member
pursuant to this Section 8.3 shall not be considered capital contributions and
shall not increase the Capital Account of the Member making such payment.


30

--------------------------------------------------------------------------------





ARTICLE 8    
TRANSFER OF COMPANY INTERESTS; ADMISSION OF NEW MEMBERS
8.1    Transfer of Company Interest.
(a)    Subject to Sections 9.1(b), (c) and (d), no Member will be permitted to
(i) sell, exchange, transfer, assign, participate, pledge or otherwise dispose
of (a “Transfer”) or (ii) give, encumber, assign, pledge, mortgage, hypothecate
or otherwise use as collateral or other security all or any part of its Interest
without the written consent of the other Members; provided, that (but subject to
Sections 9.1(b), (c), (d) and (e)) (A) a Member may Transfer all or part of its
Interest (the “Transferred Interest”) to an Affiliate at any time, but in the
event of the Transfer of the Interest of a Member (the “Transferring Member”) to
an Affiliate, the Transferring Member shall remain liable for all obligations
applicable to the Transferred Interest; provided, further, that if the
Transferring Member requests the consent of the other Members (the
“Non-Transferring Members”) to approve the release of the Transferring Member
from any future obligations applicable to the Transferred Interest, the
Non-Transferring Members shall not unreasonably withhold, condition or delay
their consent to such release (provided that the proposed replacement member has
a creditworthiness substantially similar to, or greater than, the
creditworthiness of the Transferring Member), and (B) the Transfer of the
Interest of a Member to a third party purchaser in a bona fide transaction will
be permitted (subject to the next following sentence), if (i) the Transferring
Member provides written notice to the Non-Transferring Members of its desire to
sell the offered Interests (the “Offered Interests”), and (ii) the
Non-Transferring Members either (x) offer to purchase all of such Offered
Interests within twenty (20) days of receipt of such notice (the “Exercise
Period”) at a price that is rejected by the Transferring Member, (y) choose not
to offer to purchase the Offered Interests within the Exercise Period, or (z)
with respect to Non-Transferring Members who have made an offer which has been
accepted by the Transferring Member (such price in clause (x) or (z), the “Price
Floor”), fail to consummate the purchase of the Offered Interests within thirty
(30) days of the expiry of the Exercise Period negotiating in good faith (such
date, the “Negotiation Period End-Date”); provided that, if the applicable
Members are actively negotiating in good faith as of such initial Negotiation
Period End-Date, the Negotiation Period End-Date shall be extended until the
sixtieth (60th) day following the expiry of the Exercise Period. The
Transferring Member will have ninety (90) days following the later of the expiry
of the Exercise Period and the Negotiation Period End-Date to sell such Offered
Interests to a third party at a price at least equal to the 105% of the Price
Floor, if one exists, and if no such Price Floor exists, at any price; provided,
that in the event of any Transfer, each of the Members consents to the identity
of the proposed transferee (the “Proposed Transferee”), such consent not to be
unreasonably withheld, conditioned or delayed if the Proposed Transferee has a
creditworthiness substantially similar to, or greater than, the creditworthiness
of the Transferring Member (provided that the Members acknowledge and agree that
if (x) the Members (other than the Transferring Member) have reasonable concerns
about such Proposed Transferee’s ability to fulfill the obligations of the
Managing Member or (y) there is material litigation pending between any such
Members and the Proposed Transferee, then in each case the Members may take into
account whether such Proposed Transferee shall become the Successor Managing
Member in determining whether to provide or withhold its consent). Each
Non-Transferring Member will have the right to purchase


31

--------------------------------------------------------------------------------





all of the Offered Interests offered to be sold by the Transferring Member. Each
Non-Transferring Member exercising its right of first offer and for which the
Transferring Member has accepted the price offered by such Non-Transferring
Member will have until the Negotiation Period End-Date to consummate the
purchase of the Offered Interests. The right of first offer shall not apply to
the Transfer of Interests to any Affiliate of the Transferring Member. In the
event more than one Non-Transferring Member elects to purchase the Offered
Interests, the portion of the Offered Interests to be purchased by such
Non-Transferring Members shall be determined on a pro rata basis in accordance
with such Non-Transferring Members’ respective Interests. Notwithstanding
anything to the contrary, (i) NRZ may not Transfer any Interest to a third party
purchaser under Section 9.1(a)(B) without the consent of Blackstone (in its sole
discretion), until the earlier of (I) three (3) years from the date hereof, and
(II) the Blackstone Aggregate ROI Achievement Date; and (ii) Blackstone may not
Transfer any Interest to a third party purchaser under Section 9.1(a)(B) without
the consent of NRZ (in its sole discretion), until the earlier of (I) three (3)
years from the date hereof, and (II) the NRZ Aggregate ROI Achievement Date.
(b)    The Managing Member shall no longer be entitled to remain Managing Member
if, collectively with its Affiliates, it owns a Membership Percentage of less
than 10% of the aggregate Interests of all Members, unless the Managing Member
obtains the prior written consent of Blackstone and NRZ to retain its role of
Managing Member despite its ownership, collectively with its Affiliates, of a
Membership Percentage less than 10% of the aggregate Interests of all Members.
Except in connection with the sale by the Managing Member and its Affiliates,
collectively, of their entire Interest in the Company in accordance with the
terms of this Agreement, the Managing Member may not transfer its right to act
as the Managing Member to any Person that is not a wholly owned direct or
indirect subsidiary without the prior written consent of Blackstone and NRZ.
(c)    The rights of each Member set forth in Sections 3.1(c), 3.2(a), 3.5, 5.2,
and 5.3, and the rights of each Member to Transfer its Interest to a third party
purchaser in a bona fide transaction under Section 9.1(a), are non-transferable;
provided, that each Member may transfer such rights, to the extent held by such
Member, to one transferee that together with its Affiliates would hold an
aggregate Membership Percentage equal to or greater than 10% of the aggregate
Interests of all Members following such transfer.
(d)    No Member may Transfer all or part of its Interest, and any such
attempted Transfer shall be void ab initio, unless the following conditions are
met:
(i)     prior to and as a condition of such Transfer, the Transferring Member
obtains a certification from the prospective transferee, in which the
prospective transferee certifies that the representations and warranties set
forth in Section 3.8(n) and (o) are true and will be true, to the extent they
refer to future occurrences, in all respects;
(ii)    after giving effect to such transaction, there are (A) no more than 15
Members of the Company and (B) no more than 95 beneficial owners of the Company
or any entity owned by the Company for purposes of section 1.7704-1(h) of the
Treasury Regulations, including as a beneficial owner with respect to an entity
owned by the Company a holder of


32

--------------------------------------------------------------------------------





“notes” which have been issued by such entity (and not otherwise retained by
such entity), which notes were not issued pursuant to a “will” level opinion as
to their treatment as debt for Federal income tax purposes; and
(iii)    after giving effect to such Transfer, the Company would not be required
to register as an investment company under, or otherwise be in violation of, the
Investment Company Act of 1940 or any rules or regulations promulgated
thereunder.
(e)    In the event of a purported Transfer by a Member of any Interest in
violation of the provisions of this Agreement, such purported Transfer shall be
void, and the Company will not give effect to such Transfer.
8.2    Reserved.
8.3    Tag-Along Rights.
(t)    If one or more of the Members (the “Tag-Along Seller”) proposes to
Transfer, in a single transaction or in a series of related transactions, all or
any portion of its Interest to a Person or Persons other than a Member or an
Affiliate of a Member (such person, a “Tag-Along Purchaser”) such that NRZ or
Blackstone, as applicable, either individually or in the aggregate, will have
transferred (measured on a cumulative basis from the Closing Date) aggregate
Interests equal to or in excess of 20% of the total issued and outstanding
Interests (any such Transfer, a “Tag-Along Sale”), then the other Members (each
a “Tag-Along Offeree” and collectively, the “Tag-Along Offerees”), shall have
the right (the “Tag-Along Right”) to require that the proposed Tag-Along
Purchaser to purchase from the Tag-Along Offerees, on the same terms and
conditions as apply to the Tag-Along Seller, the Interest equal to the number
derived by multiplying (x) the total Interest that the proposed Tag-Along
Purchaser has agreed or committed to purchase from the Tag-Along Seller, by
(y) a fraction, the numerator of which is the total Interest owned by such
Tag-Along Offeree, and the denominator of which is the aggregate Interest owned
by such Tag-Along Seller and all Tag-Along Offerees (the “Tagged Interest”). A
Transfer shall be deemed to be occurring in a related transaction if an
agreement by NRZ or Blackstone, as applicable, to sell any portion of its
Interest is made within 3 months of the completion of any previous Transfer by
NRZ or Blackstone, as applicable.
(u)    The Tag-Along Seller shall notify the Tag-Along Offerees in writing in
the event such Tag-Along Seller proposes to make a Transfer or series of
Transfers giving rise to a Tag-Along Right at least thirty (30) days prior to
the date on which such Tag-Along Seller expects to consummate any such Transfer
(the “Sale Notice”), which notice shall specify the Interest that the Tag-Along
Purchaser intends to purchase in such Transfer, together with the material terms
and conditions of such proposed Transfer (including, without limitation, the
price and form of consideration). The Tag-Along Right may be exercised by any
Tag-Along Offeree by delivery of a written notice to the Tag-Along Seller and
the Company (the “Tag-Along Notice”) within thirty (30) days following receipt
of the Sale Notice from such Tag-Along Seller. The Tag-Along Notice shall state
the Interest that such Tag-Along Offeree proposes to include in such Transfer to
the proposed Tag-Along Purchaser (not to exceed the number as determined above).


33

--------------------------------------------------------------------------------





(v)    Upon the delivery of the Tag-Along Notice, the Tag-Along Offerees that
exercise the Tag-Along Right shall be obligated to sell the Tagged Interest set
forth in the Sale Notice on the terms set forth therein and shall execute and/or
deliver all instruments, documents and agreements required to be delivered
pursuant to such terms.
(w)    At the closing of the Transfer to any Tag-Along Purchaser pursuant to
this Section 9.3, the Tag-Along Purchaser shall remit to the Tag-Along Seller
and each Tag-Along Offeree that has exercised its Tag-Along Rights, if any, the
consideration to be paid for the Interest being purchased by the Tag-Along
Purchaser from such Tag-Along Seller and Tag-Along Offeree pursuant to this
Section 9.3, minus, in each case, any Holdback Amount (which Holdback Amount
shall be allocated pro rata among the Tag-Along Seller and the Tag Along
Offerees based on the Interest sold by each) against delivery of the Interest
and the compliance by such Tag-Along Offeree with any other conditions to
closing generally applicable to the Tag-Along Seller.
(x)    Notwithstanding anything else to the contrary contained herein, the
Tag-Along Sellers may at any time prior to consummation of a Tag-Along Sale
terminate the proposed Tag-Along Sale.
(y)    The fees and expenses of the Tag-Along Seller incurred in connection with
a Tag-Along Sale and for the benefit of all Tag-Along Offerees that exercise the
Tag-Along Right (it being understood that costs incurred by or on behalf of the
Tag-Along Seller for its sole benefit will not be considered to be for the
benefit of all Tag-Along Offerees) shall be shared by the Tag-Along Seller and
the Tag-Along Offerees that exercise the Tag-Along Right on a pro rata basis,
based on the consideration received by the Tag-Along Seller and the Tag-Along
Offerees that exercise the Tag-Along Right; provided, that no Tag-Along Offeree
shall be obligated to make any out-of-pocket expenditure prior to the
consummation of the Tag-Along Sale.
8.4    Dissolution or Bankruptcy of a Member. Upon the dissolution or bankruptcy
of a Member, such Member’s executors, administrators or legal representatives
shall have all the rights of a Member (except as provided by the last sentence
of this Section 9.4) for the purpose of settling or managing such Member’s
estate, including such power as such Member possessed to substitute a successor
as a transferee of such Member’s Interest in the Company and to join with such
transferee in making the application to substitute such transferee as a Member.
However, except as provided in this Section 9.4, such executors, administrators
or legal representatives will not have the right to become a Member in the place
of their predecessor in interest unless the Managing Member shall so consent.
8.5    Additional Members. Any proposed transferee under this Article 9 shall be
admitted as a member (an “Additional Member”) upon (i) such proposed transferee
executing a joinder agreement to this Agreement substantially in the form of the
Joinder Agreement attached as Exhibit A hereto, (ii) if requested by the
Managing Member, receipt by the Company of an opinion of legal counsel to such
proposed transferee, reasonably acceptable to the Managing Member, (x) as to the
enforceability of this Agreement against such proposed transferee, (y) to the
effect that such Transfer will not cause the Company or any entity owned by the
Company to be or become characterized for Federal income tax purposes as an
association or publicly traded


34

--------------------------------------------------------------------------------





partnership taxable as a corporation; and (z) such transfer not resulting in any
violation of or failure to comply with applicable federal and state securities
laws, and (iii) such proposed transferee complying with the applicable
conditions with respect to such admission as an Additional Member.
ARTICLE 9    
DISSOLUTION; LIQUIDATION
9.1    Dissolution.
(a)    The Company shall be dissolved and its affairs shall be wound up upon the
first to occur of the following: (i) upon the consent of the Managing Member and
the consent of Blackstone and NRZ pursuant to Section 3.2(a)(iv) to dissolve the
Company; and (ii) upon the entry of a decree of judicial dissolution under
Section 18-802 of the Company Law.
(b)    The Managing Member shall cause the Certificate of Formation of the
Company to be canceled when the Company is dissolved. All Members at the time of
dissolution shall execute such documents as the Managing Member deems necessary
or desirable to cause the complete dissolution of the Company. So long as there
shall remain at least one Member, the withdrawal, bankruptcy or dissolution of
any Member shall not cause a dissolution of the Company.
9.2    Liquidation.
(z)    In the event of dissolution, the Managing Member shall conduct only such
activities as are necessary to wind up the affairs of the Company (including the
sale of the assets of the Company in an orderly manner), and the assets of the
Company shall be applied in the manner, and in the order of priority, set forth
in Section 18-804 of the Company Law.
(aa)    The existence of the Company shall terminate when (i) all of the assets
of the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Agreement, and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Company Act.
(bb)    In the event of dissolution of the Company, distributions shall be made
to Members in accordance with each Member’s Membership Percentage.
Notwithstanding anything set forth in this Agreement to the contrary, in the
event that any Member’s Capital Account (or, as the case may be, the Capital
Account of the Member whose interest is “liquidated”) has a deficit balance,
such Member(s) shall have no obligation to restore such deficit balance or
otherwise contribute to the capital of the Company.


35

--------------------------------------------------------------------------------





ARTICLE 10    
CERTAIN TAX MATTERS
10.1    Company Tax Returns. The Tax Matters Partner shall cause to be prepared
and filed with the appropriate authorities the informational tax returns
necessary for the preparation of the Members federal, state and local income tax
and information returns after the close of each taxable year of the Company. The
Tax Matters Partner shall send or cause to be sent to each Member as soon as
reasonably practicable after the end of each taxable year (or taxable period if
less than a year), such information as is necessary to complete such Member’s
federal and state income tax or informational returns for that year; provided,
however the Tax Matters Partner shall use good faith efforts to provide the
Members (a) as soon as reasonably practicable and no later than sixty (60) days
after the end of each taxable year (or taxable period if less than a year)
estimates of income, gain, loss and deduction (and other items as requested)
anticipated to be reported on the federal, state and local Schedule K-1s for
such taxable year and (b) quarterly estimates (or projected estimates) of
income, gain, loss and deduction (i) on or before March 31 for the first
calendar quarter, (ii) on or before May 31 for the second calendar quarter,
(iii) on or before August 30 for the third calendar quarter, and (iv) on or
before October 31, followed by an updated estimate on or before November 30, for
the fourth calendar quarter.
10.2    Designation of Tax Matters Partner. The Members designate NRZ as the
“Tax Matters Partner” under section 6231(a)(7) of the Code, and, upon
effectiveness of Section 1101(c)(1) of the Bipartisan Budget Act of 2015, the
“partnership representative” within the meaning of Section 6223(a) of the Code,
to manage administrative tax proceedings conducted at the Company level by the
Internal Revenue Service with respect to Company matters, and NRZ shall act in
the same capacities with respect to corresponding provisions of state and local
law. The Tax Matters Partner is specifically directed and authorized to take
whatever steps it, in his or her sole discretion, deems necessary or desirable
to perfect such designations, including, without limitation, filing any forms or
documents with the Internal Revenue Service and taking such other action as may
from time to time be required under Treasury Regulations except that the Company
shall not elect to be classified as other than a partnership for income tax
purposes without the unanimous consent of the Members; provided further, that no
such election shall be made if it would violate any indenture to which any
entity owned by the Company may be subject. Expenses of such administrative
proceedings undertaken by the Tax Matters Partner shall be deemed Company
expenses.
10.3    Material Tax Election and Tax Decisions. Except as otherwise provided
herein, and subject to Section 3.2, the Tax Matters Member in consultation with
the Managing Member may make any tax election provided under the Code or any
provision of state, local or foreign tax law, and shall, to the fullest extent
permitted by law be absolved from all liability for any and all consequences to
any previously admitted or subsequently admitted Members resulting from its
making or failing to make any such election. In addition, all such material
decisions and other matters concerning the computation and allocation of items
of income, gain, loss, deduction and credits among the Members, and accounting
procedures not specifically and expressly provided for by the terms of this
Agreement shall be determined by the Tax Matters Member in consultation with the
Managing Member. Notwithstanding the foregoing, without the prior


36

--------------------------------------------------------------------------------





consent of a Member, no election or tax determination shall be made that has a
material adverse effect to such Member if such effect on such Member, as
compared to the effect of the election or tax determination on other Members, is
materially disproportionate, assuming for these purposes that all such Members
are similarly situated for federal and state income (and all other) tax
purposes; provided, however, that no such consent shall be required in any
circumstance in which the Tax Matters Partner in consultation with the Managing
Member determines that such election or tax determination is required by law to
be made. Any determination made pursuant to this Section 11.3 shall be
conclusive and binding on all Members.
10.4    Partnership Classification. Notwithstanding anything in this Agreement
to the contrary, the Tax Matters Partner in consultation with the Managing
Member shall be authorized to interpret any provision of this Agreement in such
manner necessary to prevent the Company or any entity owned by the Company from
being treated as a publicly traded partnership taxable as a corporation for
federal income tax purposes.
ARTICLE 11    
MISCELLANEOUS
11.1    Compliance with Applicable Laws and Rules. No business or activity shall
be conducted by the Company that is forbidden by or contrary to any applicable
law or to the rules or regulations lawfully promulgated thereunder. If any of
the terms, conditions or other provisions of this Agreement shall be in conflict
with any thereof, such terms, conditions or other provisions shall be deemed
modified so as to conform therewith.
11.2    Effect of Certain Provisions of the Company Law. Except to the extent
otherwise provided for herein, the Managing Member shall act as “manager” (as
defined in the Company Law) throughout the term of the Company, and no elections
or further designations of a manager or a managing member of the Company shall
be held or made.
11.3    Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the opinion of the Managing Member, may be necessary
or advisable to carry out the intents and purposes of this Agreement.
11.4    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing, and shall be effective (a) when transmitted
by facsimile or electronic mail (with an acknowledgment of receipt) or
personally delivered on a business day during normal business hours, (b) on the
business day following the date of dispatch by overnight courier of national
reputation or (c) on the fifth business day following the date of mailing by
registered or certified mail, return receipt requested, in each case addressed
to the Company or the Members at the address of the Members set forth in
Schedule I.
11.5    Amendments. Amendments may be made to this Agreement from time to time
by (and only by) the unanimous written consent of all the Members, subject to
the right of the Managing Member to update Schedule I in accordance with Section
3.3.


37

--------------------------------------------------------------------------------





11.6    Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
11.7    Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto are inserted for convenience only and
shall not be deemed a part of this Agreement.
11.8    Variation of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person may require.
11.9    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.
11.10    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
11.11    Entire Agreement; No Third Party Beneficiaries. This Agreement
supersedes all prior agreements among the parties with respect to the subject
matter hereof and contains the entire agreement among the parties with respect
to such subject matter. It is understood and agreed among the parties that this
Agreement and the covenants made herein are made expressly and solely for the
benefit of the parties hereto, and that no other Person (other than the Covered
Persons, who shall be third party beneficiaries solely for the purposes of
Section 4.2), shall be entitled or be deemed to be entitled to any benefits or
rights hereunder or be authorized or entitled to enforce any rights, claims or
remedies hereunder or by reason hereof.
11.12    Waivers. No waiver of any provision hereof by any party hereto shall be
deemed a waiver by any other party nor shall any such waiver by any party be
deemed a continuing waiver of any matter by such party. No amendment,
modification, supplement, discharge or waiver hereof or hereunder shall require
the consent of any person not a party to this Agreement.
11.13    Legal Counsel Relationship. Each of the Company and the Members
acknowledges and agrees that Sidley Austin LLP (“Sidley”) has represented the
Company and NRZ in connection with this Agreement and other transactions related
hereto (the “Transactions”). Except for Sidley’s representation of the Company
and NRZ with respect to the Transactions, in no event shall an attorney-client
relationship exist between Sidley, on the one hand, and Blackstone and its
Affiliates, on the other hand. Each of the Members further agrees and consents
that Sidley shall be permitted to render legal advice and to provide legal
services to NRZ and to the Company from time to time, and each of the Members
covenants and agrees that such representation of NRZ or the Company by Sidley
from time to time shall not disqualify Sidley from providing legal advice and
legal services to NRZ or any of their Affiliates in matters related or unrelated
to this Agreement and the Transactions. Each of the parties to this Agreement
hereby agrees, on its own behalf and on behalf of its directors, member,
partners,


38

--------------------------------------------------------------------------------





officers, employees and Affiliates, that Sidley may serve as counsel to NRZ and
their Affiliates, on the one hand, and the Company and Blackstone, on the other
hand, in connection with the negotiation, preparation, execution and delivery of
this Agreement and the consummation of the Transactions, and each of the parties
hereto hereby consents thereto and waives any conflict of interest arising
therefrom, and each of such parties shall cause any Affiliate thereof to consent
and waive any conflict of interest arising from such representation.
11.14    Equitable Relief. The Members hereby confirm that damages at law may be
an inadequate remedy for a breach or threatened breach of this Agreement and
agree that, in the event of a breach or threatened breach of any provision
hereof, the respective rights and obligations hereunder shall be enforceable by
specific performance, injunction or other equitable remedy (without the need to
prove inadequacy of monetary damages), but, nothing herein contained is intended
to, nor shall it, limit or affect any right or rights at law or by statute or
otherwise of a Member aggrieved as against the other for a breach or threatened
breach of any provision hereof, it being the intention by this Section 12.14 to
make clear the agreement of the Members that the respective rights and
obligations of the Members hereunder shall be enforceable in equity as well as
at law or otherwise and that the mention herein of any particular remedy shall
not preclude a Member from any other remedy it or he might have, either in law
or in equity.
11.15    Expenses.
Each Member will bear its own fees and expenses with respect to the negotiation
by it of this Agreement.
11.16    Waiver of Action for Partition. Each of the Members irrevocably waives
during the term of the Company any right that such Member may have to maintain
an action for partition with respect to the property of the Company.
11.17    Successors and Assigns. Except as otherwise provided herein, all of the
terms and provisions of this Agreement shall inure to the benefit of and be
binding upon each of the parties hereto and their respective permitted
transferees, successors and assigns; provided, however, that no Transfer by any
Member shall be made except in accordance with the provisions of Article 9. The
covenants and obligations set forth in Section 3.6 and Section 3.9 shall survive
any Transfer by a Member for a period of two years following such Transfer.
11.18    Certain Portfolio Company Matters. Notwithstanding anything to the
contrary provided elsewhere herein, none of the provisions of this Agreement
shall in any way limit the activities of The Blackstone Group L.P. and its
Affiliates and their portfolio companies in their businesses as distinct from
the business of Blackstone Tactical Opportunities Advisors L.L.C.; provided that
Confidential Information is not made available to or obtained by officers,
directors, members or employees of The Blackstone Group L.P. or its Affiliates
and their portfolio companies who are not involved in the business of Blackstone
Tactical Opportunities Advisors L.L.C. (“Non-BTOA Persons”). Should the
Confidential Information be accessible to or made available to any Non-BTOA
Persons, such Non-BTOA Persons shall be bound by this Agreement


39

--------------------------------------------------------------------------------





in accordance with its terms. Blackstone shall be responsible for any breach of
this Section 12.18 by any Non-BTOA Person.
[Signature Page Follows]


40

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement and agreed
to be bound by the terms hereof.
NRZ CONSUMER LLC
By:    /s/ Nicola Santoro, Jr.                
Name:    Nicola Santoro, Jr.
Title:    Chief Financial Officer






















41



--------------------------------------------------------------------------------





BTO WILLOW HOLDINGS, L.P., a Delaware limited partnership
By: BTO Holdco Manager, L.L.C., a Delaware limited liability company, as its
General Partner
By:    /s/ Christopher J. James            
Name:    Christopher J. James
Title:    Authorized Person


BTO WILLOW HOLDINGS II, L.P., a Delaware limited partnership
By: BTO Holdco Manager – NQ L.L.C., a Delaware limited liability company, as its
General Partner
By:    /s/ Christopher J. James            
Name:    Christopher J. James
Title:    Authorized Person


BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP – NQ – ESC L.P.,
a Delaware limited partnership
By: BTO – NQ Side-by-Side GP L.L.C., a Delaware limited liability company, as
its General Partner
By:    /s/ Christopher J. James            
Name:    Christopher J. James
Title:    Authorized Person






42



--------------------------------------------------------------------------------







Schedule I
Interests
Member and Address
Membership
Percentage
 
 
NRZ Consumer LLC
c/o Fortress Investment Group
1345 Avenue of the Americas
New York, New York 10105
Facsimile: 212-798-6060
Email: kriis@fortress.com
53.5%
 
 
BTO Willow Holdings, L.P
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attention: Jasvinder Khaira
E-mail:
Khaira@blackstone.com


With copies to:


Christopher James
Managing Director
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
jamesc@blackstone.com


Kevin Kelly
Senior Vice President
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
Kevin.Kelly@Blackstone.com


and:


David S. Katz
Willkie Farr & Gallagher LLP
1875 K Street, NW
Washington, DC 20006
E-mail: dkatz@willkie.com




23%



































































43



--------------------------------------------------------------------------------





BTO Willow Holdings II L.P.
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attention: Jasvinder Khaira
E-mail:
Khaira@blackstone.com


With copies to:


Christopher James
Managing Director
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
jamesc@blackstone.com


Kevin Kelly
Senior Vice President
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
Kevin.Kelly@Blackstone.com


and:


David S. Katz
Willkie Farr & Gallagher LLP
1875 K Street, NW
Washington, DC 20006
E-mail: dkatz@willkie.com
23.4312625%
































































 
 



44



--------------------------------------------------------------------------------





Blackstone Family Tactical Opportunities Investment Partnership – NQ – ESC L.P.
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attention: Jasvinder Khaira
E-mail:
Khaira@blackstone.com


With copies to:


Christopher James
Managing Director
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
jamesc@blackstone.com


Kevin Kelly
Senior Vice President
The Blackstone Group
345 Park Avenue
New York, NY 10154
E-mail:
Kevin.Kelly@Blackstone.com


and:


David S. Katz
Willkie Farr & Gallagher LLP
1875 K Street, NW
Washington, DC 20006
E-mail: dkatz@willkie.com


0.0687375
%
 
 





45



--------------------------------------------------------------------------------








Exhibit A

Form of Joinder Agreement


This JOINDER AGREEMENT (this “Agreement”), dated as of [_____________], is made
and entered into by and between [_____________] (“Transferor”), and [_________]
(“Transferee”).
Preliminary Statements
This Agreement is the Joinder Agreement attached as an Exhibit to the Second
Amended and Restated Limited Liability Company Agreement of SpringCastle
Acquisition LLC (the “Company”), effective as of March 31, 2016 (as the same may
be amended, modified or restated from time to time, the “LLC Agreement”).
Capitalized terms used herein that are not defined have the meanings assigned to
such terms in the LLC Agreement.
Transferor is the beneficial and record holder of the Interests set forth
opposite such Member’s name on Schedule I hereto.
Transferor has agreed to Transfer to Transferee, and Transferee has agreed to
acquire from Transferor, [___] (the “Transferred Interest”).
Pursuant to certain provisions of the LLC Agreement, among other things, it a
condition precedent to the valid transfer of the Transferred Interest that
Transferor and Transferee execute this Agreement and deliver the same (in
execution form) to the Company.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
hereto agree as follows:
1. Representations and Warranties. Transferee hereby represents and warrants to
Transferor and the Company, as of the date hereof, as follows:
(a)    Transferee has (i) received a copy of the LLC Agreement, (ii) had an
opportunity to review and consider the LLC Agreement and its terms and (iii) had
the opportunity to consult with counsel and other advisors selected by
Transferee regarding the LLC Agreement and this Agreement.
(b)    Transferee has reviewed the representations and warranties set forth in
Section 3.8 of the LLC Agreement and all such representations and warranties, as
they relate to the Transferee, are true, correct and complete in all respects.
(c)    If: (i) a natural person, Transferee has full legal capacity to enter
into and perform his or her obligations hereunder and under the LLC Agreement;
or (ii) a Person (other than an individual), Transferee is authorized, empowered
and qualified to execute and deliver this Agreement and the LLC Agreement and to
acquire and hold the Transferred Interest.
(d)    Transferee is not acquiring the Transferred Interest as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine





--------------------------------------------------------------------------------





or similar media or broadcast over television or radio, any seminar or meeting,
or any other means of general solicitation by a Person not previously known to
Transferee in connection with investments in securities generally.
(e)    Transferee has not engaged any broker or other Person that is entitled to
a commission, fee or other remuneration as a result of the execution, delivery
or performance of this Agreement or the LLC Agreement.
(f)    This Agreement has been duly executed and delivered by Transferee and
constitutes, and will constitute, as the case may be, his or its legal, valid
and binding obligations, enforceable against Transferee in accordance with its
terms.
2.    Joinder. Transferee, in order to become the owner of the Transferred
Interests, hereby agrees that from and after the Effective Time (as defined
below), Transferee shall be deemed to be a Member of the Company and a party to
the LLC Agreement and shall be entitled to all the benefits and subject to all
the obligations of the Transferor pertaining to the Transferred Interest
thereunder, and the Transferred Interest shall be subject to all the
restrictions and conditions applicable thereto as set forth therein.
3.    Effective Time. This Agreement shall take effect (the “Effective Time”)
immediately upon (i) execution by both Transferor and Transferee and delivery to
the Company pursuant to the terms set forth in the LLC Agreement and (ii)
satisfaction of the other conditions to transfer of the Transferred Interests
set forth in the. LLC Agreement. Each party represents and warrants to the
Company that the transfer of the Transferred Interests is in compliance with the
conditions to transfer set forth in the LLC Agreement.
4.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
6.    Third Party Beneficiary. The parties acknowledge and agree that the
Company is an express third party beneficiary of this Agreement, with the right
to enforce the same against the parties hereto, and no other Person may rely
upon or enforce this Agreement or any rights hereunder.
7.    Amendment. This Agreement may not be amended or modified, nor may any
provision hereof be waived, except in a written instrument duly executed and
delivered by the Transferor and Transferee and acknowledged and agreed to by the
Company.
8.    Successors and Assigns; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, executors, successors and permitted assigns. No party
hereto may assign or otherwise transfer this Agreement or any interest herein or
any right, remedy, duty or obligation hereunder, whether





--------------------------------------------------------------------------------





voluntarily or involuntarily, by operation of law or otherwise, without the
express written consent of the other parties hereto and the Company.
9.    Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto are inserted for convenience only and
shall not be deemed a part of this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first noted above.
TRANSFEROR




[_______________________]




By:    
Name:    
Title:    




TRANSFEREE




[__________________]




By:    
Name:    
Title:    











